 

EXECUTION DRAFT

 

 

AGREEMENT AND PLAN OF MERGER

BY AND AMONG

QUALITY SYSTEMS, INC.

NEXTGEN HEALTHCARE INFORMATION SYSTEMS, INC.

RUTH MERGER SUB, INC.

AND

PRACTICE MANAGEMENT PARTNERS, INC.

 

PERRY SNYDER

 

AND

 

DONALD GOOD

October 15, 2008

 

--------------------------------------------------------------------------------

 

 

 

 

 

TABLE OF CONTENTS

 

 

Page

 

 

TABLE OF CONTENTS

i

AGREEMENT AND PLAN OF MERGER

1

ARTICLE I THE MERGER

1

 

1.1

The Merger

1

 

1.2

The Closing

1

 

1.3

Actions at the Closing

1

 

1.4

Additional Action

2

 

1.5

Conversion of Shares and Options

6

 

1.6

Closing Amount Adjustments

7

 

1.7

Earnout Payments

7

 

1.8

Dissenting Shares

12

 

1.9

Escrow

12

 

1.10

Articles of Incorporation and By-laws

13

 

1.11

No Further Rights

14

 

1.12

Stockholder Releases

14

 

1.13

Company Closing Expenses

14

 

1.14

Appointment of Stockholder Representatives

14

 

 

ARTICLE II REPRESENTATIONS AND WARRANTIES OF THE INDEMNIFYING STOCKHOLDERS

14

 

2.1

Organization, Qualification and Corporate Power

15

 

2.2

Capitalization

15

 

2.3

Authorization of Transaction

20

 

2.4

Noncontravention

20

 

2.5

Subsidiaries

20

 

2.6

Financial Statements

20

 

2.7

Absence of Certain Changes

21

 

2.8

Undisclosed Liabilities

22

 

2.9

Taxes

22

 

2.10

Assets

25

 

2.11

Owned Real Property

26

 

2.12

Real Property Leases

26

 

2.13

Intellectual Property

26

 

2.14

Contracts

28

 

2.15

Accounts Receivable

30

 

2.16

Powers of Attorney

30

 

2.17

Insurance

30

 

2.18

Litigation

31

 

2.19

Warranties

31

 

2.20

Employees

31

 

 

i

 



 

--------------------------------------------------------------------------------



 

2.21

Employee Benefits

31

 

2.22

Environmental Matters

35

 

2.23

Legal Compliance

35

 

2.24

Customers and Suppliers

36

 

2.25

Permits

36

 

2.26

Certain Business Relationships With Affiliates

36

 

2.27

Brokers’ Fees

36

 

2.28

Books and Records

36

 

2.29

Compliance with Healthcare Laws and Regulations

37

 

2.30

Disclosure

38

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE PARENT

35

 

3.1

Organization and Corporate Power

35

 

3.2

Authorization of Transaction

38

 

3.3

Noncontravention

36

 

3.4

Litigation

36

 

3.5

Disclosure

39

 

3.6

Valid Issuance of Shares

39

 

3.7

SEC Filings

39

 

3.8

Material Adverse Change

40

 

 

 

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE PARENT AND MERGER SUB REGARDING
MERGER SUB

37

 

4.1

Organization and Corporate Power

37

 

4.2

Authorization of Transaction

38

 

4.3

Noncontravention

38

 

4.4

Litigation

41

 

4.5

Disclosure

38

 

 

ARTICLE V PRE-CLOSING AND POST-CLOSING COVENANTS

39

 

5.1

Closing Efforts

41

 

5.2

Governmental and Third-Party Notices and Consents

42

 

5.3

Operation of Business

42

 

5.4

Access to Information

43

 

5.5

Notice of Breaches

44

 

5.6

Exclusivity

44

 

5.7

Expenses

45

 

5.8

Proprietary Information

45

 

5.9

Stockholder Approval

45

 

5.10

Confidentiality

46

 

5.11

Employee Benefit Plans

46

 

 

 

 

ARTICLE VI CONDITIONS TO CONSUMMATION OF MERGER

46

 

6.1

Conditions to Obligations of the Parent and Merger Sub

46

 

6.2

Conditions to Obligations of the Company

48

 

 

ii

 



 

--------------------------------------------------------------------------------



 

 

ARTICLE VII INDEMNIFICATION

49

 

7.1

Indemnification by the Constituents

49

 

7.2

Indemnification by the Parent

50

 

7.3

Indemnification Claims

50

 

7.4

Survival of Representations and Warranties

53

 

7.5

Treatment of Indemnity Payments

53

 

7.6

Limitations

53

 

 

ARTICLE VIII TAX MATTERS

55

 

8.1

Tax Indemnification.

55

 

8.2

Preparation and Filing of Tax Returns; Payment of Taxes.

55

 

8.3

Audits, Assessments, Etc.

56

 

8.4

Termination of Tax Sharing Agreements

56

 

8.5

Indemnification Claims

56

 

8.6

Dispute Resolution

57

 

8.7

Limitations

57

 

 

ARTICLE IX TERMINATION

57

 

9.1

Termination of Agreement

57

 

9.2

Effect of Termination

58

 

 

ARTICLE X DEFINITIONS

58

 

 

ARTICLE XI MISCELLANEOUS

13

 

11.1

Press Releases and Announcements

72

 

11.2

No Third Party Beneficiaries

72

 

11.3

Entire Agreement

72

 

11.4

Succession and Assignment

72

 

11.5

Counterparts and Facsimile Signature

72

 

11.6

Headings

72

 

11.7

Notices

72

 

11.8

Governing Law; Consent to Jurisdiction and Venue

73

 

11.9

Amendments and Waivers

74

 

11.10

Severability

74

 

11.11

Construction

74

 

11.12

Attorneys’ Fees

75

 

 

 

 

Disclosure Schedule

Exhibit A –

Stockholder Transmittal Letter

Exhibit B –

Option Termination Agreements

Exhibit C –

Adjusted Forecast and Calculation of Final Revised Cumulative Price

Exhibit D –

Calculations of Assumed Distributions to Constituents

Exhibit E –

Accounting Policies

Exhibit F –

Escrow Agreement

Exhibit G –

Form of Legal Opinion of the Company’s Counsel

Exhibit H –

Confidential Investor Questionnaire

Exhibit I –

Executed Confidentiality Agreement dated September 3, 2008

 

 

 

iii

 



 

--------------------------------------------------------------------------------



 

Exhibit J –   Form A of Parent Option Agreement
Exhibit K –  Form B of Parent Option Agreement
Exhibit L –  Form of Registration Rights Agreement


 

 

iv

 



 

--------------------------------------------------------------------------------

 

 

AGREEMENT AND PLAN OF MERGER

This Agreement and Plan of Merger (this “Agreement”) is entered into as of
October 15, 2008 by and among (i) QUALITY SYSTEMS, INC., a California
corporation (the “Parent”), (ii) NEXTGEN HEALTHCARE INFORMATION SYSTEMS, INC., a
California corporation and a wholly-owned subsidiary of the Parent (“NextGen”)
(iii) RUTH MERGER SUB, INC., a Maryland corporation and a wholly-owned
subsidiary of NextGen (the “Merger Sub”), (iv) PRACTICE MANAGEMENT PARTNERS,
INC., a Maryland corporation (the “Company”), and (v) PERRY SNYDER and DONALD
GOOD (each an “Indemnifying Stockholder” and collectively, the “Indemnifying
Stockholders”).

This Agreement contemplates a merger of the Merger Sub with and into the
Company. In such merger, the Constituents will receive cash and shares of
Parent’s common stock in exchange for their capital stock or options to purchase
capital stock of the Company. Unless otherwise defined herein or the context
clearly requires otherwise, capitalized terms used herein shall have the
respective meanings set forth in Article X hereof.

Now, therefore, in consideration of the representations, warranties and
covenants herein contained, the Parties agree as follows.

ARTICLE I

THE MERGER

1.1The Merger. Upon and subject to the terms and conditions of this Agreement,
the Merger Sub shall merge with and into the Company at the Effective Time. From
and after the Effective Time, the separate corporate existence of the Merger Sub
shall cease and the Company shall continue as the Surviving Corporation. The
Merger shall have the effects set forth in Section 3-114 of the Maryland General
Corporation Law (the “MGCL”).

1.2       The Closing. The Closing shall take place at the offices of Whiteford,
Taylor & Preston L.L.P. in Baltimore, Maryland, or at such other place as the
Parties may mutually agree in writing, commencing at 10:00 a.m. local time on
the second Business Day following the date on which the last of the conditions
set forth in Article VI have been satisfied or waived (other than conditions
that may only be satisfied on the Closing date, but subject to satisfaction of
such conditions) or on such other date as the Parent and the Company may
mutually agree in writing (the “Closing Date”).

 

1.3

Actions at the Closing.

 

(a)

At the Closing:

(i)        the Company shall deliver to the Parent the various certificates,
instruments and documents referred to in Section 6.1 of this Agreement;

(ii)       the Parent and/or Merger Sub shall deliver to the Company the various
certificates, instruments and documents referred to in Section 6.2 of this
Agreement;

 

-1-

 



 

--------------------------------------------------------------------------------

 

 

(iii)     the Surviving Corporation and the Merger Sub shall file with the
Maryland State Department of Assessments and Taxation the Maryland Articles of
Merger; and

(iv)      the Parent, the Stockholder Representatives and the Escrow Agent shall
execute and deliver the Escrow Agreement.

(b)       Upon confirmation from the Maryland State Department of Assessments
and Taxation that the Maryland Articles of Merger have been filed and accepted:

(i)        each Company Stockholder, other than holders of Dissenting Shares,
shall deliver to the Parent for cancellation the certificate(s) representing
their Company Shares together with an appropriate letter of transmittal (each, a
“Stockholder Transmittal Letter”) substantially in the form attached hereto as
Exhibit A;

(ii)       each holder of Options shall deliver to the Parent for cancellation
the agreements and/or instruments evidencing his/her Options, together with an
acknowledgment of termination thereof, substantially in the form attached hereto
as Exhibit B (collectively the “Option Termination Agreements”);

(iii)      the Parent shall pay by wire transfer the cash portion of the Closing
Amount to each Constituent into which such Constituent’s Company Shares or
Options, as the case may be, are converted or exchanged pursuant to Section
1.5(a);

(iv)      the Parent shall submit to its transfer agent an order for the
issuance of the Parent Shares portion of the Closing Amount to each Constituent
into which such Constituent’s Company Shares or Options, as the case may be, are
converted or exchanged pursuant to Section 1.5(a);

(v)       the Parent shall deposit the Escrow Amount with the Escrow Agent in
accordance with Section 1.9; and

(vi)      the Parent shall pay in full the Company debt listed in
Section 1.3(b)(vi) of the Disclosure Schedule pursuant to the payoff letters (or
other similar authorizations or demands) from such lenders.

1.4       Additional Action. The Surviving Corporation may, at any time after
the Effective Time, take any action, including executing and delivering any
document, in the name and on behalf of the Company or the Merger Sub, in order
to consummate the series of transactions contemplated by this Agreement.

1.5       Conversion of Shares and Options. At the Effective Time, by virtue of
the Merger and the Option Termination Agreements without any further action on
the part of any Party or the holder of any of the Company Shares or the holder
of any Option:

(a)       Each Company Share (other than Dissenting Shares) and Option shall be
converted, in accordance with the formula set forth in Exhibit C attached
hereto, into the right to receive a portion (which may, in the case of some
Options, be zero) of the Aggregate Transaction Consideration which shall be
payable at any time in which a portion of the Aggregate

 

-2-

 



 

--------------------------------------------------------------------------------

 

 

Transaction Consideration is distributed to the Constituents in accordance with
the provisions of this Agreement or the Escrow Agreement (each a “Payment Date”)
as follows:

(i)        to each Company Stockholder for each Company Share held by him, her
or it as of the Effective Time (other than Dissenting Shares), an amount of cash
or Parent Shares, as the case may be, equal to the Final Revised Cumulative
Price minus any amounts previously paid to such Company Stockholder for such
Company Share pursuant to this Section 1.5(a); provided, however, that for
purposes of this Section 1.5(a)(i), Parent Shares shall be valued using the
Share Valuation Method; and

(ii)       to each holder of an In-the-Money-Option, for each
In-the-Money-Option held by such holder, an amount of cash or Parent Shares, as
the case may be, equal to the product of (a) the Final Revised Cumulative Price,
and (b) the number of Company Shares issuable upon exercise of the
In-the-Money-Option held by such holder, minus (y) the aggregate exercise price
for such In-the-Money Options, minus (z) any amounts previously paid for such
In-the-Money-Options pursuant to this Section 1.5(a) (ignoring any reductions
required for tax withholding); provided, however, that for purposes of this
Section 1.5(a)(ii), Parent Shares shall be valued using the Share Valuation
Method;

(b)       Whenever cash payments are due by the Parent under this Agreement,
Parent shall pay, or such funds shall be released from the Escrow Account and
transferred, by wire transfer of immediately available funds to the
Constituents, the amount determined in accordance with the preceding provisions
of Section 1.5(a).

(c)       Each share of common stock, $0.01 par value per share of the Merger
Sub issued and outstanding immediately prior to the Effective Time shall be
converted into and thereafter evidence one share of common stock, $0.01 par
value per share, of the Surviving Corporation.

(d)       No certificates or scrip representing fractional shares of Parent
Shares shall be issued as part of any amount of the Aggregate Transaction
Consideration that a Constituent has a right to receive. Notwithstanding any
other provision of this Agreement, in the event a Constituent would otherwise
have been entitled to receive a fraction of a share of Parent Shares such
fraction shall be rounded up or down to the nearest whole share.

(e)       For illustrative purposes only, a spreadsheet prepared by Indemnifying
Stockholders showing the calculations for the assumed distributions to each
Constituent is set forth on Exhibit D attached hereto.

 

1.6

Closing Amount Adjustments.

 

(a)

Estimated Net Debt Adjustment.

(i)        The cash portion of the Closing Amount will be adjusted by the
amount, if any, by which the Net Debt as of the Closing is lesser or greater
than One Million Eight Hundred Thirty-Four Thousand Four Hundred Nineteen
Dollars ($1,834,419) (the “Target Net Debt”).

 

-3-

 



 

--------------------------------------------------------------------------------

 

 

(ii)       Two Business Days before the Closing Date, the Stockholder
Representatives will deliver to Parent a certificate setting forth, as of the
date thereof, an estimate of the amount of Cash and Debt expected as of the
Closing Date (on a pro forma basis giving effect to the transactions
contemplated by this Agreement). The amount of Debt will be itemized by
creditor, with supporting detail, and the amount of Cash will specify cash on
hand and each cash equivalent, with supporting detail. If the amount of
estimated Net Debt as of the Closing Date (the “Estimated Net Debt”) is less
than the Target Net Debt, the cash portion of the Closing Amount will be
increased by an amount equal to such shortfall, and if the Estimated Net Debt is
greater than the Target Net Debt, the cash portion of the Closing Amount will be
reduced by an amount equal to such excess (the amount of such increase or
decrease shall be referred to as the “Estimated Net Debt Adjustment”).

 

(b)

Estimated Working Capital Adjustment  

(i)        The cash portion of the Closing Amount will be adjusted by the amount
by which Closing Date Working Capital is greater or less than One Million Three
Hundred Seventy-Five Thousand Four Hundred Fifty-Four ($1,375,454) (the “Target
Working Capital”).

(ii)       Two Business Days before the Closing Date, the Stockholder
Representatives will deliver to Parent a certificate setting forth, as of the
date thereof, an estimate of the Closing Date Working Capital (the “Estimated
Working Capital”), with supporting detail. If the Closing Date Working Capital
set forth in such certificate is greater than the Target Working Capital, the
cash portion of the Closing Amount will be increased by such excess and if the
Closing Date Working Capital set forth in such certificate is less than the
Target Working Capital, the cash portion of the Closing Amount will be decreased
by such shortfall (the amount of such increase or decrease shall be referred to
as the “Estimated Working Capital Adjustment”).

(c)       Closing Amount Adjustment. Within five (5) Business Days after the
final determination of the Final Balance Sheet pursuant to Section 1.6(d) of
this Agreement, the cash portion of the Closing Amount will be adjusted (the
amount of any such adjustment, the “Closing Amount Adjustment”) and the Parent
or the Constituents, as the case may be, will make whatever payments to each
other as are necessary, if any, such that the Closing Amount is what it would
have been had (i) the Estimated Net Debt equaled the Net Debt reflected on such
Final Balance Sheet; and (ii) the Estimated Working Capital equaled the Closing
Date Working Capital reflected on such Final Balance Sheet. Parent will pay any
amount due to the Constituents by wire transfer in immediately available funds
to each of the Constituents in an amount equal to the portion of the Closing
Amount into which his or her Company Shares or Options, as the case may be, are
converted or exchanged pursuant to Section 1.5(a). In the event a Closing Amount
Adjustment is due to the Parent hereunder, the amount shall be disbursed (i)
from the Escrow Amount, (ii) to the extent the Escrow Amount is insufficient to
pay in full such Closing Amount Adjustment, then from any other amounts of the
Aggregate Transaction Consideration payable to the Constituents hereunder,
whether by right of setoff or otherwise, or (iii) if amounts payable hereunder
are not sufficient, upon demand by Parent, from the Indemnifying Stockholders on
a several basis based on their respective Pro Rata Share.

 

-4-

 



 

--------------------------------------------------------------------------------

 

 

(d)       Adjustment Procedures. The adjustments described in Section 1.6(c)
will be determined as follows:

(i)        Within sixty (60) days after the Closing Date, the Parent shall
prepare, in accordance with GAAP, and deliver to the Stockholder Representatives
a balance sheet of the Company as of the Closing Date (the “Final Balance
Sheet”). The Parties acknowledge and agree that for purposes of determining the
Closing Amount Adjustment pursuant to this Section 1.6(d)(i) the Final Balance
Sheet shall be prepared on a basis consistent with and utilizing the same
principles, practices and policies of the Company, as those used in preparing
the Most Recent Balance Sheet, subject to the Accounting Policies. The Parties
acknowledge and agree that the items listed on Section 1.6(d)(i) of the
Disclosure Schedule shall be taken into account in calculating Net Debt and
Closing Date Working Capital for the pre-closing estimates and on the Final
Balance Sheet.

(ii)       The Stockholder Representatives and any professionals chosen by them
shall have the right to review the Surviving Corporation’s books and records
relating to, and the work papers of the Parent and its advisors utilized in,
preparing the Final Balance Sheet. The Final Balance Sheet shall be binding for
purposes of the Closing Amount Adjustment unless the Stockholder Representatives
present to the Parent within 15 Business Days after receipt of the Final Balance
Sheet from the Parent written notice of disagreement specifying in reasonable
detail the nature and extent of the disagreement.

(iii)      If the Stockholder Representatives deliver a timely notice of
disagreement, the Parent and the Stockholder Representatives shall attempt in
good faith during the thirty (30) days immediately following the Parent’s
receipt of timely notice of disagreement to resolve any disagreement with
respect to the Final Balance Sheet. If, at the conclusion of such 30-day period,
the Parent and the Stockholder Representatives have not resolved their
disagreements regarding the Final Balance Sheet, the Parent and the Stockholder
Representatives shall refer the items of disagreement for final determination to
the Philadelphia office of a regional accounting firm which is mutually
acceptable to the Parent and the Stockholder Representatives (the
“Accountants”). However, if the Parent and Stockholder Representatives are
unable to agree on such a firm which is willing to so serve, the Parent shall
deliver to the Stockholder Representatives a list of two independent regional
accounting firms that are not auditors, tax advisors or other consultants to the
Parent, the Company or the Stockholder Representatives, and the Stockholder
Representatives shall select one of such two firms to be the Accountants within
five (5) Business Days. The parties will be reasonably available for such firm,
and shall instruct such firm to render a final determination within the 20 days
immediately following the referral to the Accountants. The Final Balance Sheet
shall be deemed to be conclusive and binding on the Parent and the Constituents
upon (A) the failure of the Stockholder Representatives to deliver to the Parent
a notice of disagreement within 15 Business Days of their receipt of the Final
Balance Sheet prepared by the Parent, (B) resolution of any disagreement by
mutual agreement of the Parent and the Stockholder Representatives after a
timely notice of disagreement has been delivered to the Parent, or
(C) notification by the Accountants of their final determination of the items of
disagreement submitted to them.

(e)       The fees and disbursements of the Accountants under Section 1.6(d)
shall be borne exclusively by the Constituents unless the adjustments to the
Final Balance Sheet

 

-5-

 



 

--------------------------------------------------------------------------------

 

 

resulting from the Stockholder Representatives’ notice of disagreement caused an
increase in the Closing Amount Adjustment in favor of the Constituents in excess
of one hundred thousand dollars ($100,000), in which case such fees and
disbursements shall be borne exclusively by the Parent. In the event the
Constituents are obligated to pay the fees and disbursements of the Accountants
hereunder, such amounts shall be disbursed (i) from the Escrow Amount, (ii) to
the extent the Escrow Amount is insufficient to pay in full such fees and
disbursements, then from any other amounts of the Aggregate Transaction
Consideration payable to the Constituents hereunder, whether by right of setoff
or otherwise, or (iii) if amounts payable hereunder are not sufficient, upon
demand by Parent, from the Indemnifying Stockholders.

 

1.7

Earnout Payments.

(a)       The Constituents shall be eligible to receive earnout consideration up
to a maximum of three million dollars ($3,000,000) for all such earnout
payments, based on the performance of the Surviving Corporation following the
Closing as set forth in this Section 1.7.

(i)        For the period beginning immediately after the Closing and ending on
the first anniversary of the Closing (the “First Earnout Period”), the
Constituents shall receive $3 for every $1 of Post-Closing Net Income in excess
of one hundred ten percent (110%) of the Adjusted Forecast for such First
Earnout Period (the “First Earnout Period Payment”).

(ii)        For the period beginning on the day after the first anniversary of
the Closing and ending on the second anniversary of the Closing (the “Second
Earnout Period”), the Constituents shall receive $3 for every $1 of Post-Closing
Net Income in excess of one hundred ten percent (110%) of the Adjusted Forecast
for such Second Earnout Period until the Post-Closing Net Income results in an
aggregate of $1.5 million of earnout consideration being earned during the
Second Earnout Period (such amount of Post-Closing Net Income, the “Second
Earnout Threshold”), at which point the amount earned thereafter shall change to
$1.50 for every $1 of Post-Closing Net Income in excess of the Second Earnout
Threshold for such Second Earnout Period (collectively, the “Second Earnout
Period Payment”).

(b)       Earnout amounts shall be calculated promtly after the preparation of
the Parent’s financial statements following the accounting period in which the
end of such earnout period occurs. The First Earnout Period Payment, if any,
shall be deposited with Escrow Agent and made part of the Escrow Amount. The
calculation of the amount earned in the First Earnout Period Payment or Second
Earnout Period Payment, as the case may be, may be referred to as the “Earnout
Payment” for such period. Such Earnout Payments shall be delivered to the Escrow
Agent or paid to the Constituents in accordance with Section 1.5(a), as the case
may be, within the later of (i) ninety (90) days after the Parent’s delivery to
the Stockholder Representatives of the applicable Earnout Certificate, or (ii)
if disputed pursuant to Section 1.7(f) below, ten (10) Business Days after final
determination of the applicable Earnout Payment pursuant to the provisions of
Section 1.7(f).

 

(c)

[intentionally omitted]

(d)       In no case shall the aggregate amounts paid pursuant to this Section
1.7 exceed $3 million.

 

-6-

 



 

--------------------------------------------------------------------------------

 

 

(e)       As soon as reasonably practicable following Parent’s determination of
the Earnout Payment for each of the First Earnout Period and Second Earnout
Period (but in no event prior to the date the Parent’s financial statements for
the periods to which such Earnout Payments relate have been publicly disclosed
by Parent), Parent will deliver to the Stockholder Representatives (i) a
statement that includes each element of the calculation of the Earnout Payment;
and (ii) a certificate of the Parent’s Chief Financial Officer certifying on
behalf of the Parent that the calculation of the Earnout Payment was made in
accordance with the terms of this Section 1.7 (such statement and certificate
being referred to as the “Earnout Certificate”). The Stockholder Representatives
and their professional advisors will be given reasonable access to only those
books and records of the Surviving Corporation that are necessary to confirm the
calculation of the Earnout Payment. All information obtained by the Stockholder
Representatives shall be deemed to be confidential information of the Parent
subject to the restrictions of the Confidentiality Agreement attached hereto as
Exhibit I.

 

 

(f)

Dispute Resolution.

(i)        The amount of the Earnout Payment for each of the First Earnout
Period and Second Earnout Period set forth in the Earnout Certificate shall be
binding on the Constituents unless the Stockholder Representatives present to
the Parent within sixty (60) days after receipt of the Earnout Certificate
written notice of disagreement specifying in reasonable detail the nature and
extent of the disagreement. The Parent and the Stockholder Representatives shall
attempt in good faith during the thirty (30) days immediately following the
Parent’s receipt of the Stockholder Representatives’ timely notice of
disagreement to resolve any disagreement with respect to such Earnout Payment.

(ii)       If, at the end of the 30-day period referenced in Section 1.7(f)(i)
above, Parent and the Stockholder Representatives have not resolved all
disagreements with respect to whether the calculation of the Earnout Payment is
in accordance with the terms of Section 1.7 of this Agreement, Parent and the
Stockholder Representatives will refer the items of disagreement to the
Accountants (selected in accordance with Section 1.6(d)(iii)) for non-binding
mediation. The parties will be reasonably available and work diligently to
facilitate the mediation of all disputes between the parties within the 30-day
period immediately following the referral to the Accountants. The Accountants,
Parent and the Stockholder Representatives will enter into such engagement
letters as required by the Accountants to perform under this Section 1.7(f)(ii).
The fees and disbursements of the Accountants under this Section 1.7(f)(ii) will
be deducted from the Earnout Payments (and borne by the Stockholder
Representatives if there are no Earnout Payments), unless it is determined that
(A) the Earnout Certificate understated the applicable Earnout Payment for the
period in question by $100,000 or more or (B) Parent acted in bad faith with
respect to such understatement, in either which case such fees and disbursements
will be borne exclusively by Parent.

(iii)      If, at the end of the second 30-day period referenced in
subsection (ii) above, Parent and the Stockholder Representatives have not
resolved all disagreements submitted to the Accountants for mediation with
respect to whether the calculation of the Earnout Payment is in accordance with
the terms of Section 1.7 of this Agreement, any such remaining disagreement,
regardless of the legal theory upon which it is based, will be settled by final,
binding arbitration pursuant to the Federal Arbitration Act, 9

 

-7-

 



 

--------------------------------------------------------------------------------

 

 

U.S.C. § 1 et seq., in accordance with the applicable rules of the American
Arbitration Association (“AAA”) in effect at such time, which will be the sole
and exclusive procedures for any such disagreement. The arbitration will be
heard before a sole neutral arbitrator mutually agreed upon by Parent and the
Stockholder Representatives. If Parent and the Stockholder Representatives
cannot agree upon such an arbitrator within ten (10) Business Days after the
date referenced in the first sentence of this subsection (iii), AAA will appoint
an arbitrator with expertise in the general industry of the business engaged in
by the Surviving Corporation. All arbitration proceedings will take place in
Philadelphia, Pennsylvania. If the arbitrator finds in favor of the
Constituents, the arbitrator will have no authority to award amounts to the
Constituents in excess of the amounts the Constituents would have been entitled
to receive for any Earnout Payment in the absence of the actions taken by Parent
and determined by the arbitrator to be in violation of Section 1.7. Without
limiting the generality of the foregoing, the arbitrator will have no authority
to award any special, punitive, exemplary, consequential, incidental or indirect
losses or damages. Judgment upon any award granted in a proceeding brought
pursuant to this subsection (iii) may be entered in any court of competent
jurisdiction. Should it become necessary to resort or respond to court
proceedings to enforce a Party’s compliance with this Section 1.7(f)(iii), such
proceedings will be brought only in the federal or state courts located in
Philadelphia, Pennsylvania, which will have exclusive jurisdiction to resolve
any disputes with respect to this Section 1.7(f)(iii), with each Party
irrevocably consenting to the jurisdiction thereof.

 

(g)

Conduct of Business.

(i)        The Constituents understand, acknowledge and agree (as evidenced by,
in the case of the Company Stockholders, the adoption of this Agreement and the
approval of the Merger by such Company Stockholders and, in the case of the
holders of Options, the execution and delivery of the Option Termination
Agreements by such holders of Options) that, except as specifically restricted
by subsections (ii), (iii), (iv) and (v) of this Section 1.7(g), the Parent is
entitled to manage and operate the Surviving Corporation and its businesses in
its sole and absolute discretion.

(ii)       Unless otherwise agreed to in writing by each of Parent and the
Stockholder Representatives in its and their sole discretion, to the extent
Parent or an Affiliate of Parent, except through the Surviving Corporation,
during the Earnout Periods in the states of Virginia, Maryland, Delaware and the
District of Columbia (the “Target Region”): (A) conducts outsourced billing and
collections services business, then any increase in net income of the Parent or
an Affiliate of Parent attributable to new business generated in the Target
Region shall be credited to the Surviving Corporation for purposes of Section
1.7(a) hereof; or (B) acquires or combines with any Acquired Person that
conducts outsourced billing and collections services business, then any increase
in net income of the Acquired Person attributable to new business generated in
the Target Region after the closing of such acquisition or combination over the
net income of the Acquired Person in the Target Region prior to such closing
shall be credited to the Surviving Corporation for purposes of Section 1.7(a)
hereof. To the extent that Parent or an Affiliate of Parent requires the
Surviving Corporation to manage or operate (A) a business or (B) another
Affiliate that operates outside of the Target Region, any increase in net income
of the Parent or such Affiliate of Parent attributable to such managed or
operated business or other Affiliate shall be credited to the Surviving
Corporation for purposes of Section 1.7(a) hereof.

 

-8-

 



 

--------------------------------------------------------------------------------

 

 

Net income generated from business in the Target Region or from the acquisition
or combination with any Acquired Person shall be determined in accordance with
the principles outlined in this Agreement, where applicable.

(iii)      Notwithstanding any other provision herein, (A) without the Surviving
Corporation’s prior written consent, Parent will not and will not permit an
Acquired Person or any other of Parent’s Affiliates (other than the Surviving
Corporation) to solicit any active customers, or identified prospects, of the
Surviving Corporation for the provision of services that fall within the scope
of the definition of “Business,” and (B) without Parent’s prior written consent,
Surviving Corporation will not and will not permit its employees, agents or
representatives to solicit any active customers, or identified prospects, of
Parent or Parent’s Affiliates (other than the Surviving Corporation) for the
provision of services. An “identified prospect” of the Surviving Corporation or
of Parent is a potential customer of the Company (pre-Closing) or Surviving
Corporation (post-Closing), on the one hand, or Parent or Parent’s Affiliates
(other than the Surviving Corporation), on the other hand, to which such party
has made a written proposal or solicitation and had face to face contact, in
each case within the immediately preceding 120 days from the time in question
and (X) as to the Surviving Corporation, has been disclosed by the Company in
Section 1.7(g)(iii)(X) of the Disclosure Schedule and, (Y) as to Parent or
Parent’s Affiliates (other than the Surviving Corporation), has been disclosed
by Parent in Section 1.7(g)(iii)(Y) of the Disclosure Schedule, each of which
respective schedules shall be updated by the Surviving Corporation and Parent on
a calendar quarter basis until the end of the Second Earnout Period and
delivered to the other party (Surviving Corporation or Parent, respectively) in
writing within ten (10) business days of the end of each calendar quarter. An
“active customer” is a customer to which the Company (pre-Closing) or Surviving
Corporation (post-Closing), on the one hand, or Parent or Parent’s Affiliates
(other than the Surviving Corporation), on the other hand, has actually provided
services within the immediately preceding six (6) months from the time in
question.

(iv)      The Parties acknowledge and agree that, unless otherwise agreed to in
writing by each of Parent and the Stockholder Representatives, in its and their
sole discretion, during the Earnout Periods, Parent will not cause to be
operated through the Surviving Corporation any business other than the Business
and such other activities, if any, conducted by the Surviving Corporation as of
the Closing Date.

(v)       Parent will maintain or cause to be maintained separate or otherwise
identifiable (e.g., in the case of a shared general ledger) books and records
for the Surviving Corporation at all times during the Earnout Periods in a
manner reasonably necessary for the financial statements of the Surviving
Corporation to be prepared in accordance with GAAP (and in a manner consistent
with the Accounting Policies).

(h)       Acceleration of Earnout Payments. Upon the occurrence of an
Acceleration Event at any time prior to the end of the Second Earnout Period,
then, notwithstanding anything to the contrary in this Agreement, automatically
and without any further action on the part of Parent, Stockholders
Representatives, or any Company Stockholder, the maximum aggregate $3 million
amount of Earnout Payments, less any Earnout Payments already paid, will
immediately become due and payable to the Constituents. For purposes of
illustration only, if an Acceleration Event occurs in the First Earnout Period,
then the $3 million

 

-9-

 



 

--------------------------------------------------------------------------------

 

 

maximum earnout amount, less any amounts already paid in the First Earnout
Period will be accelerated and payable by the Parent to the Constituents. Parent
will give Stockholder Representatives written notice of the occurrence (i) of an
Acceleration Event within 48 hours of the occurrence of such Acceleration Event
and (ii) of the execution of a definitive agreement for a transaction described
in the definition of Acceleration Event within 48 hours of the execution of such
definitive agreement. Such accelerated Earnout Payments shall be paid to the
Constituents within fifteen (15) days after the Acceleration Event, and as
contemplated under Section 1.5.

(i)        Loss of Right to Earnout. Notwithstanding anything to the contrary in
this Agreement or the subsequently referenced employment agreements, the First
Earnout Period Payment and Second Earnout Period Payment otherwise payable to
each Constituents that is also a party to an employment agreement pursuant to
Article VI hereof shall be permanently forfeited, and the total amount of such
earnouts permanently reduced, as follows:

(i)        In the event any Constituent that is a party to an employment
agreement pursuant to Article VI hereof shall be terminated for cause or resign
without good reason (as such terms are defined in the respective employment
agreement to which such Constituent is a party) prior to or on the last day of
the First Earnout Period, the entire First Earnout Period Payment that would
otherwise be payable to such Constituent shall be permanently forfeited in full
and the total First Earnout Period Payment payable to all Constituents shall be
reduced by such amount.

(ii)       In the event any Constituent that is a party to an employment
agreement pursuant to Article VI hereof shall be terminated for cause or resign
without good reason (as such terms are defined in the respective employment
agreement to which such Constituent is a party) prior to or on the last day of
the Second Earnout Period, the entire Second Earnout Period Payment that would
otherwise be payable to such Constituent shall be permanently forfeited in full
and the total Second Earnout Period Payment payable to all Constituents shall be
reduced by such amount.

 

1.8

Dissenting Shares.

(a)       Dissenting Shares shall not be converted into or represent the right
to receive any portion of the Aggregate Transaction Consideration unless such
Company Stockholder shall have forfeited his, her or its right to appraisal
under the MGCL or properly withdrawn his, her or its demand for appraisal. Until
such time, any portion of the Aggregate Transaction Consideration that would
have otherwise been payable to such Company Stockholder shall be held in a
separate bank account maintained by the Parent (the “Dissenting Share
Consideration”). If such Company Stockholder has so forfeited or withdrawn his,
her or its right to appraisal of Dissenting Shares, then, (i) as of the
occurrence of such event, such holder’s Dissenting Shares shall cease to be
Dissenting Shares and shall be converted into and represent the right to receive
the Aggregate Transaction Consideration payable in respect of such Company
Shares pursuant to Section 1.5, and (ii) promptly following the occurrence of
such event, the Parent or the Surviving Corporation shall deliver to such
Company Stockholder, a payment representing the Closing Amount to which such
holder is entitled pursuant to

 

-10-

 



 

--------------------------------------------------------------------------------

 

 

Section 1.5. Unless otherwise paid to a dissenting Company Stockholder as set
forth herein, the Dissenting Share Consideration shall remain the property of
the Parent.

(b)       The Company shall give the Parent (i) prompt notice, but in no event
later than two (2) days, of any written demands for appraisal of any Company
Shares, withdrawals of such demands, and any other instruments that relate to
such demands received by the Company and (ii) the opportunity to direct all
negotiations and proceedings with respect to demands for appraisal under the
MGCL. The Company shall not, except with the prior written consent of the
Parent, make any payment with respect to any demands for appraisal of Company
Shares or offer to settle or settle any such demands.

(c)       In the event the Parent becomes obligated to make any payment with
respect to any demands for appraisal of Company Shares, such payment shall be
satisfied first by payment of the Dissenting Share Consideration to the
dissenting Company Stockholders. For amounts payable to such Dissenting Company
Stockholders in excess of the Dissenting Share Consideration, the Parent shall
seek such payment (i) from any amounts of the Aggregate Transaction
Consideration payable to the Constituents hereunder (including, but not limited
to, the Escrow Amount), whether by right of setoff or otherwise, or (ii) if
amounts payable hereunder are not sufficient, upon demand by the Parent, from
the Indemnifying Stockholders.

 

1.9

Escrow.

(a)       Escrow Amount to Secure Obligations. On the Closing Date, the Parent
or the Merger Sub shall deposit with the Escrow Agent the Escrow Amount. The
Escrow Amount shall represent a source of funds to secure the Constituents’ and
the Indemnifying Stockholders’ obligations hereunder to the extent the Escrow
Amount has not been reduced by operation of Section 1.6, Section 1.8, this
Section 1.9 and Articles VII and VIII hereof or in accordance with the Escrow
Agreement. The Escrow Amount shall be held by the Escrow Agent under the Escrow
Agreement pursuant to the terms thereof. Subject to the release provisions of
this Section 1.9, the Escrow Amount shall be held as a trust fund and shall not
be subject to any lien, attachment trustee process or any other judicial process
of any creditor of any party, and shall be held and disbursed solely for the
purposes and in accordance with the terms of the Escrow Agreement.

 

(b)

Release of Escrow Amount to Constituents.

(i)        $1,500,000, or such lesser balance of the Escrow Amount as may then
exist, shall be released to the Constituents upon the Company or Surviving
Corporation obtaining all of the consents, releases and waivers set forth in
Section 1.9(b)(i) of the Disclosure Schedule.

(ii)       Within thirty (30) days after each AR Measuring Date, a portion of
the Escrow Amount shall be released in accordance with the following formula:

X = (A / B) * Y

Where:

 

-11-

 



 

--------------------------------------------------------------------------------

 

 

 

X =

the amount of the Escrow Amount to be released.

 

A =

the Closing Accounts Receivable collected during the period beginning on the
first day after the previous AR Measuring Date and ending on the AR Measuring
Date (or, with respect to the first AR Measuring Date, the period beginning on
the first day after the Closing Date and ending on the first AR Measuring Date).

 

B =

the total Closing Accounts Receivable.

 

Y =

the lesser of $1,500,000 or the Escrow Amount then remaining in the Escrow
Account.

“AR Measuring Date” means the last Business Day of each calendar month after the
Closing.

(c)       A portion of the Escrow Amount may be released to the Parent in
accordance with Section 1.9(c) of the Disclosure Schedule.

(d)       In accordance with the terms of the Registration Rights Agreement, a
portion of the Escrow Amount equal to the amount of any fees, costs or expenses
to Parent or its Affiliates in connection with Parent’s performance under the
Registration Rights Agreement shall be released to Parent if and when such fees,
costs or expenses are incurred.

(e)       The remaining balance of the Escrow Amount will be released to the
Constituents promptly after January 1, 2011 and after any remaining releases of
the Escrow Amount that may be due to the Parent are calculated pursuant to
Section 1.9(c), 1.9(d), Article VII and Article VIII.

(f)        Any amounts released from the Escrow Account shall be paid to the
Constituents in accordance with Section 1.5.

(g)       The adoption of this Agreement and the approval of the Merger by the
Company Stockholders shall constitute approval of the Escrow Agreement and of
all of the arrangements relating thereto, including the placement of the Escrow
Amount in escrow and the appointment of the Stockholder Representatives to act
on behalf of the Constituents.

(h)       Whenever any portion of the Escrow Amount is to be released to one or
more Constituents, the Stockholder Representatives shall provide to Parent,
certified in writing by each of the Stockholder Representatives (“Payment
Information Certificate”), a schedule specifying the name, address and taxpayer
identification number for each such Constituent and the exact amount and type of
Escrow Amount to be disbursed to each such Constituent (“Payment Information”).
The preparation of the Payment Information Certificate and the accuracy of the
Payment Information set forth thereon shall be the sole and exclusive
responsibility of the Stockholder Representatives; provided, however, that
Parent shall have the right to review and approve such Payment Information
Certificate and Payment Information, which approval shall not be unreasonably
withheld or delayed.

 

-12-

 



 

--------------------------------------------------------------------------------

 

 

 

1.10

Articles of Incorporation and By-laws.

(a)       The Articles of Incorporation of the Surviving Corporation immediately
following the Effective Time shall be the same as the Articles of Incorporation
of the Company immediately prior to the Effective Time.

(b)       The By-laws of the Surviving Corporation immediately following the
Effective Time shall be the same as the By-laws of the Company immediately prior
to the Effective Time.

1.11     No Further Rights. From and after the Effective Time, no Company Shares
shall be deemed to be outstanding, and holders of certificates formerly
representing Company Shares shall cease to have any rights with respect thereto
except as provided herein or by law.

 

1.12

Stockholder Releases.

(a)       Except as set forth in Section 1.12 of the Disclosure Schedule,
effective as of the Closing, each Indemnifying Stockholder agrees not to sue and
fully releases and discharges the Company, the Surviving Corporation, the Parent
and their respective stockholders, directors, officers, assigns and successors,
past and present (collectively, “Releasees”), with respect to and from any and
all claims, issuances of the Company’s stock, notes or other securities, any
demands, rights, liens, contracts, covenants, proceedings, causes of action,
obligations, debts, and losses of whatever kind or nature in law, equity or
otherwise, whether now known or unknown, and whether or not concealed or hidden,
all of which each Indemnifying Stockholder now owns or holds or has at any time
owned or held against Releasees connected with or relating to any matter
occurring on or prior to the Closing Date. Nothing in this Section 1.12 will be
deemed to constitute a release by any Indemnifying Stockholder of any right of
such Indemnifying Stockholder under this Agreement or any right to receive
compensation or benefits under employee benefit plans attributable to the
periods prior to the Closing Date.

(b)       It is the intention of each Indemnifying Stockholder that such release
be effective as a bar to each and every claim, demand and cause of action
hereinabove specified.

1.13     Company Closing Expenses. At the Closing, subject to Section 5.7,
Parent shall cause the payment of the Company Closing Expenses directly to those
Persons designated in writing on Section 1.13 of the Disclosure Schedule as
being entitled thereto. As soon as reasonably practicable prior to the Closing,
the Stockholder Representatives shall designate in writing the amounts payable
to such Persons as Company Closing Expenses. The Company and the Stockholder
Representatives hereby represent and warrant that there will be no other Company
Closing Expenses.

 

1.14

Appointment of Stockholder Representatives.

(a)       Upon the approval of the Merger by the Company Stockholders in
accordance with the MGCL, the Company Stockholders will irrevocably make,
constitute and appoint up to two representatives to act as the Company
Stockholders’ representatives and agents for all purposes under this Agreement
(collectively, the “Stockholder Representatives”). In

 

-13-

 



 

--------------------------------------------------------------------------------

 

 

addition, prior to the Effective Time, the Company shall obtain an Option
Termination Agreement from each holder of an Option which shall designate and
appoint the duly elected Stockholder Representatives (or their successors) as
each such holder’s duly appointed Stockholder Representative for all purposes
under this Agreement. Upon election of the Stockholder Representatives and upon
receipt of the Option Termination Agreement, the Stockholder Representatives
will be authorized to execute on behalf of each Constituent any and all
documents and agreements referred to herein upon the Closing.

(b)       Should either Stockholder Representative or both Stockholder
Representatives resign or be unable to serve, the Constituents having received a
majority of the Aggregate Transaction Consideration distributed as of the latest
Payment Date shall appoint a single substitute agent to take on the
responsibilities of such Stockholder Representative or Stockholder
Representatives, whose appointment shall be effective on the date of the prior
Stockholders Representative’s resignation or incapacity.

(c)       By way of illustration only, and without limitation, the Stockholder
Representatives shall have the authority to (i) execute on behalf of each
Constituent, as fully as if the Constituents were acting on their own behalf,
any and all documents and agreements referred to herein, including executing
this Agreement and the Escrow Agreement as the Constituents’ representative,
(ii) give and receive notice or instructions permitted or required under this
Agreement or the Escrow Agreement, (iii) authorize the release of the amounts
held in the Escrow Fund to pay any Claimed Amount, Closing Amount Adjustment or
any other amounts payable out of the Escrow Fund in accordance with this
Agreement or (iv) to undertake any actions with respect to the resolution of a
Dispute or any disagreement with respect to the amount of any Earnout Payment,
including partaking in any dispute resolution process.

(d)       Any notice, direction or communication received by Parent, Merger Sub
or the Surviving Corporation from the Stockholder Representatives, or delivered
to the Stockholder Representatives by Parent, Merger Sub or the Surviving
Corporation, shall be binding upon the Constituents, and each of them. The
Stockholder Representatives shall act in all matters on behalf of the
Constituents and Parent and Merger Sub and, after the Effective Time, the
Surviving Corporation shall be entitled to rely on the actions of the
Stockholder Representatives hereunder acting in concert or alone as the actions
of the Constituents. Any single Stockholder Representative shall have the
authority to bind the Stockholder Representatives as a group and the Parent and
its Affiliates shall be entitled to rely on any and all documents signed by any
one or more Stockholder Representatives. Parent, Merger Sub and the Surviving
Corporation may deliver notices and communications to the Constituents hereunder
through the Stockholder Representatives at the address set forth in this
Agreement for notices, and such delivery shall be deemed to have been made to
any or all of the Constituents. None of Parent, Merger Sub nor the Surviving
Company shall pay any costs or expenses incurred by the Stockholder
Representatives in carrying out their obligations hereunder. Each of Parent,
Merger Sub and the Surviving Corporation consents to the appointment of the
Stockholder Representatives to act as described hereunder.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF

THE INDEMNIFYING STOCKHOLDERS

 

-14-

 



 

--------------------------------------------------------------------------------

 

 

Each of the Indemnifying Stockholders, severally, represents and warrants to the
Parent that, except as set forth in the Disclosure Schedule, the statements
contained in this Article II are true and correct as of the date of this
Agreement and will be true and correct as of the Closing, except to the extent
such representations and warranties are specifically made as of a particular
date (in which case such representations and warranties will be true and correct
as of such date). The Indemnifying Stockholders shall have the right to
supplement and update the Disclosure Schedule to reflect events that have
occurred between the date of this Agreement and the Closing and could not have
been disclosed at the date of this Agreement; provided, however, that no such
supplemental or updated information shall be deemed to avoid or cure any
misrepresentation or breach of warranty or constitute an amendment of any breach
of representation or warranty made by the Company or any Indemnifying
Stockholder as of the date of this Agreement; and provided, further, however,
that such right shall not be deemed in any way to waive, modify or amend the
condition to Closing set forth in Section 6.1(i) hereof unless the Parent
expressly waives the condition in writing. The Disclosure Schedule shall be
arranged in sections and subsections corresponding to the numbered and lettered
sections and subsections contained in this Article II. The disclosures in any
section or subsection of the Disclosure Schedule shall qualify any other
sections and subsections in this Article II only to the extent it is clear from
a reading of the disclosure and through written cross-reference that such
disclosure is applicable to such other sections and subsections.

2.1       Organization, Qualification and Corporate Power. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Maryland. The Company is duly qualified to conduct business and
is in good standing under the laws of each jurisdiction listed in Section 2.1 of
the Disclosure Schedule, which jurisdictions constitute the only jurisdictions
in which the nature of the Company’s businesses or the ownership or leasing of
its properties requires such qualification, except where the failure to be so
authorized, qualified or licensed would not result in a Company Material Adverse
Effect. The Company has all requisite corporate power and authority to carry on
the businesses in which it is engaged and to own and use the properties owned
and used by it. The Company has furnished to the Parent true, complete and
correct copies of its Articles of Incorporation and By-laws. The Company is not
in default under or in violation of any provision of its Articles of
Incorporation or By-laws.

 

2.2

Capitalization.

(a)       The authorized capital stock of the Company consists of Twelve Million
(12,000,000) shares of common stock, $0.01 par value per share, of which, as of
the date of this Agreement, Five Million One Hundred Seventy-Five Thousand Four
Hundred and Thirty-Five (5,175,435) shares have been issued and are outstanding.

(b)       Section 2.2(b)(i) of the Disclosure Schedule sets forth a complete and
accurate list, as of the date of this Agreement, of the Company Stockholders,
showing the number of shares of capital stock, and the class or series of such
shares, held by each Company Stockholder. Section 2.2(b)(ii) of the Disclosure
Schedule also indicates all outstanding Company Shares that constitute
restricted stock or that are otherwise subject to a repurchase or redemption
right, indicating the name of the applicable stockholder, the vesting schedule
(including any acceleration provisions with respect thereto), and the repurchase
price payable by the Company. All of the issued and outstanding shares of
capital stock of the Company have

 

-15-

 



 

--------------------------------------------------------------------------------

 

 

been duly authorized and validly issued and are fully paid and nonassessable.
All of the issued and outstanding securities of the Company have been offered,
issued and sold by the Company in compliance with all applicable federal and
state securities laws.

(c)       Section 2.2(c) of the Disclosure Schedule sets forth a complete and
accurate list, as of the date of this Agreement of: (i) all Company Stock Plans,
indicating for each Company Stock Plan the number of Company Shares issued to
date under such Plan, the number of Company Shares subject to outstanding
options under such Plan and the number of Company Shares reserved for future
issuance under such Plan; (ii) all holders of outstanding Options, indicating
with respect to each Option the Company Stock Plan under which it was granted,
the number of Company Shares subject to such Option, the exercise price, the
date of grant, the expiration date, the vesting schedule (including any
acceleration provisions with respect thereto), and whether such Option was
intended to qualify as an incentive stock option under Section 422 of the Code;
and (iii) all holders of outstanding Warrants, indicating with respect to each
Warrant the agreement or other document under which it was granted, the number
of shares of capital stock, and the class or series of such shares, subject to
such Warrant, the exercise price, the date of issuance and the expiration date
thereof. The Company has provided to the Parent complete and accurate copies of
all Company Stock Plans, forms of all stock option agreements evidencing Options
and all Warrants. All of the shares of capital stock of the Company subject to
Options and Warrants will be, upon issuance pursuant to the exercise of such
instruments, duly authorized, validly issued, fully paid and nonassessable.

(d)       Except as set forth in Section 2.2(d)(i) of the Disclosure Schedule,
(i) no subscription, warrant, option, convertible security or other right
(contingent or otherwise) to purchase or acquire any shares of capital stock of
the Company is authorized or outstanding, (ii) the Company has no obligation
(contingent or otherwise) to issue any subscription, warrant, option,
convertible security or other such right, or to issue or distribute to holders
of any shares of its capital stock any evidences of indebtedness or assets of
the Company, and (iii) the Company has no obligation (contingent or otherwise)
to purchase, redeem or otherwise acquire any shares of its capital stock or any
interest therein or to pay any dividend or to make any other distribution in
respect thereof. Except as set forth in Section 2.2(d)(ii) of the Disclosure
Schedule, there are no outstanding or authorized stock appreciation, phantom
stock or similar rights with respect to the Company.

(e)       Except as set forth in Section 2.2(e) of the Disclosure Schedule,
there is no outstanding agreement, written or oral, between the Company and any
holder of its securities, or, to the best of the Company’s Knowledge,among any
holders of its securities, relating to the sale or transfer (including
agreements relating to rights of first refusal, co-sale rights or “drag-along”
rights), registration under the Securities Act, or voting, of the capital stock
of the Company.

2.3       Authorization of Transaction. The Company has all requisite power,
capacity and authority to execute and deliver this Agreement and to perform its
obligations hereunder. Except as set forth in Section 2.3 of the Disclosure
Schedule, the execution and delivery by the Company of this Agreement and the
consummation by the Company of the transactions contemplated hereby have been
duly and validly authorized by all necessary corporate action on the part of the
Company, including the Requisite Stockholder Approval. This Agreement has been
duly and validly executed and delivered by the Company and constitutes a valid
and

 

-16-

 



 

--------------------------------------------------------------------------------

 

 

binding obligation of the Company, enforceable against the Company in accordance
with its terms, except to the extent such enforceability is subject to the
effect of any applicable bankruptcy, insolvency, reorganization, moratorium or
other law affecting or relating to creditors rights generally and general
principles of equity (regardless of whether such enforceability is considered in
proceeding in equity or law).

2.4       Noncontravention. Subject to the filing of the Articles of Merger as
required by the MGCL, neither the execution and delivery by the Company of this
Agreement, nor the consummation by the Company of the transactions contemplated
hereby, will (a) conflict with or violate any provision of the Articles of
Incorporation or By-laws of the Company, (b) require on the part of the Company
any notice to or filing with, or any permit, authorization, consent or approval
of, any Governmental Entity, (c) except as set forth in Section 2.4(c) of the
Disclosure Schedule, conflict with, result in a breach of, constitute (with or
without due notice or lapse of time or both) a default under, result in the
acceleration of obligations under, create in any party the right to terminate,
modify or cancel, or require any notice, consent or waiver under, any contract
or instrument of a value in excess of $50,000 per year or duration in excess of
12 months to which the Company is a party or by which the Company is bound or to
which any of their respective assets is subject, (d) result in the imposition of
any Security Interest upon any assets of the Company, or (e) violate any order,
writ, injunction, decree, statute, rule or regulation applicable to the Company
or any of its properties or assets.

2.5       Subsidiaries. The Company does not control directly or indirectly or
have any direct or indirect equity participation or similar interest in any
corporation, partnership, limited liability company, joint venture, trust or
other business association or entity.

2.6       Financial Statements. The Company has provided to the Parent the
Financial Statements, copies of which are attached to Section 2.6 of the
Disclosure Schedule. Except for the adjustments listed on Section 1.6(d)(i) of
the Disclosure Schedule which have not been made to the Financial Statements,
the Financial Statements have been prepared in accordance with GAAP applied on a
consistent basis throughout the periods covered thereby, fairly present the
consolidated financial condition, results of operations and cash flows of the
Company as of the respective dates thereof and for the periods referred to
therein and are consistent with the books and records of the Company; provided,
however, that the Financial Statements referred to in clause (b) of the
definition of such term are subject to normal recurring year-end adjustments
(which will not be material) and do not include footnotes. Except as set forth
in Section 2.6 of the Disclosure Schedule, there are no material differences
from the information included in the footnotes to the audited Financial
Statements that would be disclosed in footnotes to the unaudited Financial
Statements if such footnotes had been prepared.

2.7       Absence of Certain Changes. Since the Most Recent Balance Sheet Date,
the Company has operated its business only in the Ordinary Course of Business,
and, except as set forth on Section 2.7 of the Disclosure Schedule:

(a)       the Company has not incurred any Debt other than changes in the
principal balance of the Company’s line of credit;

 

-17-

 



 

--------------------------------------------------------------------------------

 

 

(b)       the Company has not made any acquisition (by merger, consolidation, or
acquisition of stock or assets or otherwise) of any other Person;

(c)       the Company has not created any Security Interest on any of its
assets, tangible or intangible;

(d)       except for sales to customers of the Company’s products and services
in the Ordinary Course of Business, the Company has not sold, assigned or
transferred any of its tangible assets;

(e)       the Company has not entered into or amended (i) any customer agreement
with a Person that is or would be a Significant Personor (ii) any agreement,
other than a customer agreement, that is or would be a Material Contract;

(f)        the Company has not (i) entered into or amended any employment or
severance or similar agreement with any employee or any collective bargaining
agreement, (ii) adopted or amended, or increased the payments to or benefits
under, any profit sharing, bonus, thrift, stock option, deferred compensation,
savings, insurance, restricted stock, pension, retirement, or other employee
benefit plan for or with any of its directors, officers or employees or (iii)
granted any increase in compensation payable or to become payable or the
benefits provided to its directors, officers or employees, other than in the
Ordinary Course of Business;

(g)       the Company has not (i) made or changed any Tax election or (ii) made
any material change in any method of accounting or accounting practice used by
it, other than any such changes required by GAAP;

(h)       the Company has conducted and reflected in its books and records each
transaction referenced in Section 2.26 of the Disclosure Schedule on an
arm’s-length basis;

(i)        there has been no change, event or development that has had,
individually or in the aggregate, a Company Material Adverse Effect;

(j)        there has not been any material casualty, loss, damage or destruction
(whether or not covered by insurance) to any asset of the Company;

(k)       the Company has not made any single expenditure or commitment to
purchase personal property or for additions to property, plant and equipment in
excess of $25,000;

(l)        the Company has not issued, sold or otherwise disposed of any
debenture, note, stock, or equity interest or modified or amended any right of
any holder thereof;

(m)      the Company has not amended, terminated, waived, disposed of, or
permitted to lapse, any material license or Permit;

(n)       there has not been any amendment to the Articles of Incorporation or
By-laws of the Company; and

 

-18-

 



 

--------------------------------------------------------------------------------

 

 

(o)       the Company has not materially altered the nature of its business or
business plan.

2.8       Undisclosed Liabilities. Except as provided in Section 2.8 of the
Disclosure Schedule, the Company has no liability (whether known or unknown,
whether absolute or contingent, whether liquidated or unliquidated and whether
due or to become due), except for (a) liabilities shown or reserved for on the
Most Recent Balance Sheet, (b) liabilities which have arisen since the Most
Recent Balance Sheet Date in the Ordinary Course of Business and (c) contractual
and other liabilities incurred in the Ordinary Course of Business which are not
required by GAAP to be reflected on a balance sheet or that would not otherwise
be required to be disclosed in the footnotes of the Company’s financial
statements if such footnotes had been prepared, (d) liabilities incurred in
connection with the negotiation of this Agreement and specifically set forth in
Section 2.8 of the Disclosure Schedule and clearly identified as “liabilities
not reflected on the Most Recent Balance Sheet,” and (e) liabilities
specifically and clearly set forth in other sections of the Disclosure Schedule
and clearly identified as “liabilities not reflected on the Most Recent Balance
Sheet.”

 

2.9

Taxes.

(a)       The Company has properly filed on a timely basis all Tax Returns that
it is and was required to file, and all such Tax Returns were true, correct and
complete in all respects. Except as set forth in Section 2.9(a) of the
Disclosure Schedule, the Company has properly paid on a timely basis all Taxes,
whether or not shown on any of its Tax Returns, that were due and payable. All
Taxes that the Company is or was required by law to withhold or collect have
been withheld or collected and, to the extent required, have been properly paid
on a timely basis to the appropriate Governmental Entity. The Company has
complied with all information reporting and back-up withholding requirements
including maintenance of the required records with respect thereto, in
connection with amounts paid to any employee, independent contractor, creditor
or other third party.

(b)       The unpaid Taxes of the Company for periods through the date of the
Most Recent Balance Sheet Date do not exceed the accruals and reserves for Taxes
(excluding accruals and reserves for deferred Taxes established to reflect
timing differences between book and Tax income) set forth on the Most Recent
Balance Sheet.

(c)       The Company is not and has never been a member of any group of
corporations with which it has filed (or been required to file) consolidated,
combined, or unitary Tax Returns. The Company has no actual or potential
liability under Treasury Regulation Section 1.1502-6 (or any comparable or
similar provision of federal, state, local, or foreign law), or as a transferee
or successor, by contract, or otherwise for any Taxes of any Person (including
without limitation any affiliated, combined, or unitary group of corporations or
other entities that included the Company during a prior Taxable period). The
Company is not a party to, bound by, or obligated under any Tax allocation, Tax
sharing, Tax indemnity or similar agreement.

(d)       The Company has delivered to the Parent (i) complete and correct
copies of all income Tax Returns of the Company relating to Taxes for all
Taxable periods for which the applicable statute of limitations has not yet
expired and (ii) complete and correct copies of all

 

-19-

 



 

--------------------------------------------------------------------------------

 

 

private letter rulings, revenue agent reports, information document requests,
notices of proposed deficiencies, deficiency notices, protests, petitions,
closing agreements, settlement agreements, pending ruling requests and any
similar documents submitted by, received by or agreed to by or on behalf of the
Company relating to Taxes for all Taxable periods for which the applicable
statute of limitations has not yet expired. The income Tax Returns of the
Company have not been audited by the Internal Revenue Service or other
applicable Governmental Entity or are closed by the applicable statute of
limitations for all periods through and including the Taxable period specified
in Section 2.9(d) of the Disclosure Schedule. The Company has delivered or made
available to the Parent complete and correct copies of all other Tax Returns of
the Company relating to Taxes for all Taxable periods for which the applicable
statute of limitations has not yet expired. No examination or audit of any Tax
Return of the Company by any Governmental Entity is currently in progress or, to
the Knowledge of the Company, threatened or contemplated, and the Company does
not know of any basis upon which a Tax deficiency or assessment could reasonably
be expected to be asserted against the Company. The Company has not been
informed by any jurisdiction that the jurisdiction believes that the Company was
required to file any Tax Return that was not filed.

(e)       The Company has not (i) waived any statute of limitations, which
waiver is still in effect, with respect to Taxes or agreed to extend the period
for assessment or collection of any Taxes, (ii) requested any extension of time
within which to file any Tax Return, which Tax Return has not yet been filed, or
(iii) executed or filed any power of attorney relating to Taxes with any
Governmental Entity.

(f)        The Company is not a party to any Tax litigation. The Company is not
nor has it ever been a party to any specific transaction which will result in
the imposition of penalties upon the Company by any taxing authority. The
Company is not nor has it ever been a party to any transaction or agreement that
is in conflict with the Tax rules on transfer pricing in any relevant
jurisdiction. The Company has disclosed on its federal income Tax Returns all
positions taken therein that could give rise to a substantial understatement of
federal income Tax within the meaning of Section 6662 of the Code.

(g)       Except as set forth on Section 2.9(g) of the Disclosure Schedule,
there are no Security Interests or other encumbrances with respect to Taxes upon
any of the assets or properties of the Company, other than with respect to Taxes
not yet due and payable.

(h)       The Company has not been a United States real property holding
corporation within the meaning of Section 897(c)(2) of the Code during the
applicable period specified in Section 897(c)(l)(A)(ii) of the Code.

(i)        Except as set forth on Section 2.9(i) of the Disclosure Schedule, the
Company has not made any payments, nor is it obligated to make any payments, nor
is it a party to any agreement, contract, arrangement, or plan that could
obligate it to make any payments, that are or could be, separately or in the
aggregate, “excess parachute payments” within the meaning of Section 280G of the
Code (without regard to Sections 280G(b)(4) and 280G(b)(5) thereof). No excise
Tax will be imposed upon the Company as a result of the acceleration of Options.

 

-20-

 



 

--------------------------------------------------------------------------------

 

 

(j)        No Company Stockholder holds Company Shares that are non-transferable
and subject to a substantial risk of forfeiture within the meaning of Section 83
of the Code with respect to which a valid election under Section 83(b) of the
Code has not been made, and no payment to any Company Stockholder of any portion
of the consideration payable pursuant to this Agreement will result in
compensation or other income to such Company Stockholder with respect to which
the Parent or the Company would be required to deduct or withhold any Taxes.

(k)       None of the assets of the Company (i) is property that is required to
be treated as being owned by any other person pursuant to the provisions of
former Section 168(f)(8) of the Internal Revenue Code of 1954, (ii) is
“tax-exempt use property” within the meaning of Section 168(h) of the Code,
(iii) directly or indirectly secures any debt the interest on which is tax
exempt under Section 103(a) of the Code, or (iv) is subject to a lease under
Section 7701(h) of the Code or under any predecessor section.

(l)        The Company will not be required to include any item of income in, or
exclude any item of deduction from, Taxable income for any Taxable period (or
portion thereof) ending after the Closing Date as a result of any (i) change in
method of accounting for a Taxable period ending on or prior to the Closing Date
(or as a result of the transactions contemplated by this Agreement) under
Section 481 of the Code (or any corresponding or similar provision of federal,
state, local or foreign Tax law); (ii) “closing agreement” as described in
Section 7121 of the Code (or any corresponding or similar provision of state,
local or foreign Tax law) executed on or prior to the Closing Date; (iii)
deferred intercompany gain or any excess loss account described in Treasury
Regulations under Section 1502 of the Code (or any corresponding or similar
provision of state, local or foreign Tax law); (iv) installment sale or open
transaction disposition made on or prior to the Closing Date; or (v) prepaid
amount received on or prior to the Closing Date. The Company currently utilizes,
the accrual method of accounting for income Tax purposes and such method of
accounting has not changed in the past five (5) years.

(m)      The Company has not participated in or cooperated with an international
boycott within the meaning of Section 999 of the Code.

(n)       There is no limitation on the utilization by the Company of its net
operating losses, built-in losses, Tax credits, or similar items under Sections
382, 383, or 384 of the Code or comparable provisions of foreign, state or local
law (other than any such limitation arising as a result of the consummation of
the transactions contemplated by this Agreement).

(o)       The Company has not distributed to the Constituents or security
holders stock or securities of a controlled corporation, nor have stock or
securities of the Company been distributed, in a transaction to which Section
355 or Section 361 of the Code applies.

(p)       The Company is not nor has it ever been required to make a basis
reduction pursuant to Treasury Regulation Section 1.1502-20(b) or Treasury
Regulation Section 1.337(d)-2(b).

(q)       Section 2.9(q) of the Disclosure Schedule sets forth each jurisdiction
(other than United States federal) in which the Company files, or, is required
to file or has been required to file a Tax Return or is or has been liable for
Taxes on a “nexus” basis and each

 

-21-

 



 

--------------------------------------------------------------------------------

 

 

jurisdiction that has sent notices or communications of any kind requesting
information relating to the Company’s nexus with such jurisdiction.

 

(r)

[Intentionally omitted].

(s)       There is no basis for the assertion of any claim relating or
attributable to Taxes, which, if adversely determined, would result in any
Security Interest on the assets of the Company, or would reasonably be expected
to have a material adverse effect on the Company.

 

2.10

Assets.

(a)       Except as set forth in Section 2.10(a) of the Disclosure Schedule, the
Company is the true and lawful owner, and has good title to, all of the assets
(tangible or intangible) purported to be owned by the Company, free and clear of
all Security Interests. The Company owns or leases all tangible assets
sufficient for the conduct of its businesses as presently conducted. Each such
tangible asset is free from material defects, has been maintained in accordance
with normal industry practice, is in good operating condition and repair
(subject to normal wear and tear) and is suitable for the purposes for which it
presently is used and contemplated to be used per such business plan.

(b)       Section 2.10(b) of the Disclosure Schedule lists (i) all fixed assets
(within the meaning of GAAP) of the Company having a book value greater than
$5,000, indicating the cost, accumulated book depreciation (if any) and the net
book value of each such fixed asset as of the Most Recent Balance Sheet Date,
and (ii) all other assets of a tangible nature (other than inventories) of the
Company whose book value exceeds $5,000.

(c)       Each item of equipment, motor vehicle and other asset that the Company
has possession of pursuant to a lease agreement or other contractual arrangement
is in such condition that, upon its return to its lessor or owner under the
applicable lease or contract, the obligations of the Company to such lessor or
owner to maintain such item will have been discharged in full and no additional
amounts will be due and owing thereunder.

2.11     Owned Real Property. The Company does not own, and has never owned, any
real property.

2.12     Real Property Leases. Section 2.12 of the Disclosure Schedule lists all
Leases and lists the term of such Lease, any extension and expansion options,
and the rent payable thereunder. The Company has delivered to the Parent
complete and accurate copies of the Leases. With respect to each Lease:

(a)       such Lease is legal, valid, binding, enforceable and in full force and
effect;

(b)       except as disclosed on Section 2.12 of the Disclosure Schedule, such
Lease will continue to be legal, valid, binding, enforceable and in full force
and effect immediately following the Closing in accordance with the terms
thereof as in effect immediately prior to the Closing;

 

-22-

 



 

--------------------------------------------------------------------------------

 

 

(c)       the Company is not in breach or violation of, or default under, any
material provision of such Lease, and no event has occurred, is pending or, to
the Knowledge of the Company, is threatened, which, after the giving of notice,
with lapse of time, or otherwise, would constitute a breach or default of a
material provision by the Company or, to the Knowledge of the Company, any other
party under such Lease and to the Knowledge of the Company, each parcel of
Leased Real Property is in compliance in all material respects with all
applicable Laws and Governmental Orders. Except as set forth in Section 2.12(c)
of the Disclosure Schedule, the Lease for each parcel of Leased Real Property is
in full force and effect, there are no defaults under such leases by the
Company, or, to the Knowledge of the Company, any other party to such leases;

(d)       there are no disputes, oral agreements or forbearance programs in
effect as to such Lease;

(e)       the Company has not assigned, transferred, conveyed, mortgaged, deeded
in trust or encumbered any interest in the leasehold or subleasehold;

(f)        based on the Company’s experience during the past full fiscal year
and up to the Closing Date, all facilities leased or subleased thereunder are
supplied with utilities and other services adequate for the operation of said
facilities;

(g)       to the Company’s Knowledge there is not any Security Interest,
easement, covenant or other restriction applicable to the real property subject
to such lease which materially impairs the current uses or the occupancy by the
Company of the property subject thereto; and

(h)       other than the rental payment amounts set forth in Section 2.12 of the
Disclosure Schedule, no other amounts are owed or reasonably likely to be owed
by the Company with respect to any parcel of Leased Real Property.

 

2.13

Intellectual Property.

(a)       Section 2.13(a) of the Disclosure Schedule lists (i) each patent,
patent application, copyright registration or application therefor, and
trademark, service mark and domain name registration or application therefor of
the Company and (ii) each Customer Deliverable of the Company.

(b)       The Company owns or has the right to all Company Intellectual Property
reasonably necessary (i) to use, sell, market and distribute the Customer
Deliverables and (ii) to operate the Business. Each item of Company Intellectual
Property will be owned or available for use by the Surviving Corporation
immediately following the Closing on substantially identical terms and
conditions as it was owned or available for use by the Company immediately prior
to the Closing, except as described in Section 2.13(b) of the Disclosure
Schedule. No current or former employee of the Company has any claim or right in
or to the Company Intellectual Property. The Company has taken commercially
reasonable measures to protect the proprietary nature of each item of Company
Intellectual Property, and to maintain in confidence all trade secrets and
confidential information, that it owns or uses. No other Person has any rights
to any of the Company Intellectual Property owned by the Company (except
pursuant to agreements or licenses specified in Section 2.13(d) of the
Disclosure Schedule), and, to the Knowledge of the

 

-23-

 



 

--------------------------------------------------------------------------------

 

 

Company, no other Person is infringing, violating or misappropriating any of the
Company Intellectual Property, except as described in Section 2.13(b) of the
Disclosure Schedule.

(c)       None of the Company Intellectual Property, Customer Deliverables, or
the sale, marketing, distribution, provision or use thereof, infringes or
violates, or constitutes a misappropriation of, any Intellectual Property rights
of any Person. Section 2.13(c) of the Disclosure Schedule lists any complaint,
claim or notice, or threat thereof, received by the Company alleging any
infringement, violation or misappropriation; and the Company has provided to the
Parent complete access to all written documentation in the possession of the
Company relating to any such complaint, claim, notice or threat. The Company has
provided to the Parent complete access to all written documentation in the
Company’s possession relating to claims or disputes known to the Company
concerning any Company Intellectual Property.

(d)       Section 2.13(d) of the Disclosure Schedule identifies each license or
other agreement pursuant to which the Company has licensed, distributed or
otherwise granted any rights to any third party with respect to, any Company
Intellectual Property or any Intellectual Property owned by a party other than
the Company. Except as described in Section 2.13(d) of the Disclosure Schedule,
the Company has not agreed to indemnify any Person against any infringement,
violation or misappropriation of any Intellectual Property rights with respect
to any Customer Deliverables. The Company is not, nor will it or any party
hereto be as a result of the execution and delivery of this Agreement or the
performances of its obligations under this Agreement, in breach of any license,
sublicense or other agreement relating to the Company Intellectual Property.

(e)       Section 2.13(e) of the Disclosure Schedule identifies each item of
Intellectual Property used or possessed by the Company that is owned by a party
other than the Company, and the license or agreement pursuant to which the
Company uses it (excluding off-the-shelf software programs licensed by or to the
Company pursuant to nonnegotiable standard form, mass market or “shrink wrap”
licenses).

(f)        Except as set forth in Section 2.13(f) of the Disclosure Schedule,
all of the copyrightable materials (but excluding materials created, developed
or otherwise provided by a third party) embedded in, or integrated in,
incorporated in or bundled with the Customer Deliverables have been created by
employees of the Company within the scope of their employment by the Company, or
by independent contractors of the Company who have executed agreements expressly
assigning all right, title and interest in such copyrightable materials to the
Company. Except as set forth in Section 2.13(f) of the Disclosure Schedule, no
portion of such copyrightable materials was jointly developed with any third
party.

(g)       Except as set forth in Section 2.13(g) of the Disclosure Schedule, the
Customer Deliverables, the Internal Systems, and the Company Intellectual
Property are free from significant defects or programming errors, and conform in
all material respects to the written documentation and specifications therefore.

(h)       The Internal Systems, Customer Deliverables, and the Company
Intellectual Property currently used by the Company to provide products and
services to their customers (i) are fully adequate for the business of the
Company as of the date of this Agreement

 

-24-

 



 

--------------------------------------------------------------------------------

 

 

(ii) meet the normal and customary requirements of customers under the customer
contracts of the Company, and (iii) will meet, or are capable of being scaled to
meet, the normal and customary requirements of existing customers under the
customer contracts.”

 

2.14

Contracts.

(a)       Section 2.14 of the Disclosure Schedule lists the following agreements
(written or oral) to which the Company is a party as of the date of this
Agreement (each, a “Material Contract”):

(i)        any agreement (or group of related agreements) for the lease of
personal property from or to third parties providing for lease payments in
excess of $10,000 per annum or having a remaining term longer than six months;

(ii)       any agreement (or group of related agreements) with software vendors,
distributors or sales agents allowing for the resale, marketing or distribution
of the Company’s services of products;

(iii)      any agreement concerning confidentiality or containing covenants
restraining or limiting the freedom of the Company to engage in any line of
business or compete with any Person including, without limitation, by
restraining or limiting the right to solicit customers or that could reasonably
be expected, following the Closing, to restrain or limit the freedom of the
Parent or any Affiliate thereof to engage in any line of business or compete
with any Person;

 

(iv)

any agreement containing a right of first refusal;

(v)       any agreement (or group of related agreements) that is terminable upon
or prohibits a change in ownership or control of the Company, or that requires
consent in connection with a change in ownership or control of the Company;

(vi)      any agreement (or group of related agreements) that provides for the
Company to be the exclusive or a preferred provider of any product or service to
any Person or the exclusive or a preferred recipient of any product or service
of any Person during any period of time or that otherwise involves the granting
by any Person to the Company of exclusive or preferred rights of any kind;

(vii)     any agreement (or group of related agreements) that provides for any
Person to be the exclusive or a preferred provider of any product or service to
the Company, or the exclusive or a preferred recipient of any product or service
of the Company during any period of time or that otherwise involves the granting
by the Company to any Person of exclusive or preferred rights of any kind;

(viii)    any agreement (or group of related agreements) in which a party has
agreed to purchase at least $10,000 worth of goods or services per year or that
includes specific service level commitments;

 

-25-

 



 

--------------------------------------------------------------------------------

 

 

(ix)      any agreement (or group of related agreements) in which the Company
has granted manufacturing rights, “most favored nation” or similar pricing
provisions or marketing or distribution rights relating to any products or
territory;

(x)       any agreement (or group of related agreements) under which it has
created, incurred, assumed or guaranteed (or may create, incur, assume or
guarantee) Debt or under which it has imposed (or may impose) a Security
Interest on any of its assets, tangible or intangible;

(xi)      any agreement for the disposition of any significant portion of the
assets or business of the Company (other than sales of products in the Ordinary
Course of Business) or any agreement for the acquisition of the assets or
business of any other entity (other than purchases of inventory or components in
the Ordinary Course of Business);

 

(xii)

any employment or consulting agreement;

(xiii)    any agreement still in effect involving any current or former officer,
director or stockholder of the Company or an Affiliate thereof;

(xiv)    any agreements that by their terms bind Affiliates of the Company or
will bind current Affiliates of the Company after the Closing;

(xv)     any agreement under which the consequences of a default or termination
would reasonably be expected to have a Company Material Adverse Effect;

(xvi)    any agreement which contains any provisions requiring the Company to
indemnify any other party;

(xvii)   any agreement regarding Intellectual Property (excluding off-the-shelf
software programs licensed by or to the Company pursuant to nonnegotiable
standard form, mass market or “shrink wrap” licenses); and

(xviii)  any other agreement (or group of related agreements) involving more
than the expenditure of $50,000 per year.

(b)       The Company has made available to the Parent a complete and accurate
copy of each agreement listed in Section 2.13 or Section 2.14 of the Disclosure
Schedule, or with respect to each such unwritten agreement, the Company has
provided a detailed description of the terms of such unwritten agreement. With
respect to each agreement so listed: (i) the agreement is legal, valid, binding
and enforceable and in full force and effect; (ii) the agreement will continue
to be legal, valid, binding and enforceable and in full force and effect
immediately following the Closing in accordance with the terms thereof as in
effect immediately prior to the Closing; and (iii) except as set forth on
Section 2.14(b)(iii) of the Disclosure Schedule, neither the Company nor, to the
Knowledge of the Company, any other party, is in breach or violation of, or
default under, any material provision of such agreement, and no event has
occurred, is pending or, to the Knowledge of the Company, is threatened, which,
after the giving of notice, with lapse of time, or otherwise, would constitute a
breach or default of any material provision of

 

-26-

 



 

--------------------------------------------------------------------------------

 

 

such agreement by the Company or, to the Knowledge of the Company, of any other
party under such agreement.

2.15     Accounts Receivable. Each and all accounts receivable of the Company
reflected on the Final Balance Sheet are valid receivables enforceable and fully
collectible (i) in the ordinary course of business as historically collected or
(ii) by December 31, 2010, whichever is sooner, free and clear of any claim,
right of setoff or other dispute, demand or future obligation of any nature
whatsoever all net of any applicable allowance for doubtful accounts reflected
in the Final Balance Sheet. The Company has not received any written notice from
an account debtor stating that any such account receivable is subject to any
contest, claim or setoff by such account debtor.

2.16     Powers of Attorney. Except as set forth in Section 2.16 of the
Disclosure Schedule, there are no outstanding powers of attorney executed on
behalf of the Company.

2.17     Insurance. Section 2.17 of the Disclosure Schedule lists each insurance
policy (including fire, theft/crime, casualty, comprehensive general liability,
workers compensation, business interruption, environmental, errors and
omissions, directors and officers fiduciary liability, employment practices
liability, product liability and automobile insurance policies and bond and
surety arrangements) to which the Company is a party, all of which are in full
force and effect, including the name of the insurer, policy numbers and whether
such policy is a claims-made or occurrence policy. Except as set forth in
Section 2.17 of the Disclosure Schedule, there is no claim pending or, to the
Knowledge of the Company, any existing facts which are reasonably likely to
result in a claim under any such policy, and if any of the foregoing have been
disclosed, no such claim or existing facts were questioned, denied or disputed
by the underwriter of such policy. All premiums due and payable under all such
policies have been paid. The Company has not been denied insurance coverage at
any time during the past five years and no policies have been cancelled or have
been refused to be renewed by the insurer in the past five years except as set
forth in Section 2.17 of the Disclosure Schedule. The Company has no Knowledge
of any threatened termination of, or premium increase with respect to, any such
policy except as set forth in Section 2.17 of the Disclosure Schedule. Each such
policy will continue to be enforceable and in full force and effect immediately
following the Closing in accordance with the terms thereof as in effect
immediately prior to the Closing. The Company has not failed to timely give any
notice required or failed to satisfy any subjectivities under such insurance
policies or binders of insurance.

2.18     Litigation. Except as set forth in Section 2.18 of the Disclosure
Schedule, there is no Legal Proceeding which is pending or, to the Knowledge of
the Company, has been threatened against the Company. There are no judgments,
orders or decrees outstanding against the Company.

 

2.19

Warranties.

(a) Except as set forth in Section 2.19 of the Disclosure Schedule, no Customer
Deliverable is subject to any guaranty, warranty, right of credit or other
indemnity. Section 2.19 of the Disclosure Schedule sets forth the aggregate
expenses incurred by the Company in fulfilling its obligations under its
guaranty, warranty, right of credit and other indemnity

 

-27-

 



 

--------------------------------------------------------------------------------

 

 

provisions during each of the fiscal years and the interim period covered by the
Financial Statements; and to the Knowledge of the Company there is no reason
such expenses should significantly increase as a percentage of sales in the
future, provided that the Surviving Corporation is operated in a manner
substantially consistent with the manner the Company was operated during the
one-year period immediately prior to Closing.

(b)       The Company has no liability arising out of any injury to individuals
or property as a result of the ownership, possession, or use of any product
manufactured, sold, leased or delivered by the Company.

 

2.20

Employees.

(a)       Section 2.20 of the Disclosure Schedule contains a list of all
employees of the Company, along with the position and the annual rate (or hourly
rate, where applicable) of compensation of each such person.

(b)       The Company is not a party to or bound by any collective bargaining
agreement, and has not experienced any strikes, grievances, claims of unfair
labor practices or other collective bargaining disputes. The Company has not
committed any unfair labor practice. The Company has no Knowledge of any
organizational effort made or threatened, either currently or within the past
two years, by or on behalf of any labor union with respect to employees of the
Company.

(c)       All material employee expenses and benefits shall have been accrued on
the Final Balance Sheet for all periods prior to and up through the date
thereof.

(d)       To the Knowledge of the Company, no officer, Key employee or group of
employees has any plans to terminate employment with the Company.

 

2.21

Employee Benefits.

(a)       Section 2.21(a) of the Disclosure Schedule contains a complete and
accurate list of all Company Plans. Complete and accurate copies of documents
embodying each of the Company Plans and related plan documents including
(without limitation) plan documents, trust documents, group annuity contracts,
plan amendments, insurance policies or contracts, participant agreements,
employee booklets, administrative service agreements, summary plan descriptions,
plan summaries or descriptions, minutes, resolutions, compliance and
nondiscrimination tests for the last three plan years, standard COBRA forms and
related notices, registration statements and prospectuses, and, to the extent
still in its possession, any material employee communications relating thereto,
have been provided to the Parent. With respect to the Company Plan which is
subject to ERISA reporting requirements, the Company has provided copies of the
Form 5500 reports and any applicable financial statements, including schedules
and reports filed for the last five years. The Company has furnished Parent with
the most recent Internal Revenue Service determination or opinion letter issued
with respect to each such Company Plan which is intended to be a qualified plan
as described in Code Section 401(a), and nothing has occurred since the issuance
of each such letter which could reasonably be expected to cause the loss of
tax-qualified status of any Company Plan subject to Code Section 401(a).

 

-28-

 



 

--------------------------------------------------------------------------------

 

 

(b)       Each Company Plan has been administered in accordance with its terms
and in compliance with the requirements prescribed by any and all statutes,
rules and regulations (including ERISA and the Code), except as would not have,
in the aggregate, a Company Material Adverse Effect, and the Company, and the
ERISA Affiliates have performed all material obligations required to be
performed by them under, and are not in material default or violation by any
other party to, any Company Plan and all required contributions required to be
made by the Company or any ERISA Affiliate to any Company Plan have been made.
All filings and reports as to each Company Plan subject to ERISA have prepared
in good faith and timely filed, all requisite governmental reports (which were
true and correct as of the date filed) have prepared in good faith and timely
filed and the Company has properly and timely filed and distributed or posted
all notices and reports to employees or participants in the Company Plans
required to be filed, distributed or posted. There has been no “prohibited
transaction,” as such term is defined in Section 406 of ERISA or Section 4975 of
the Code, with respect to any Company Plan and neither the Company or any ERISA
Affiliate is subject to or, to the Knowledge of the Company, threatened, claimed
or alleged to be subject to, any liability or penalty under Sections 4976
through 4980 of the Code or Title I of ERISA with respect to any Company Plan.
With respect to each Company Plan no “reportable event” within the meaning of
Section 4043 of ERISA (excluding any such event for which the thirty (30) day
notice requirement has been waived under the regulations to Section 4043 of
ERISA) nor any event described in Section 4062, 4063 or 4041 of ERISA has
occurred. No Company Plan has assets that include securities issued by the
Company or any ERISA Affiliate and no Company Plan constitutes a security which
is required to be registered under applicable state or federal securities laws.
There has been no amendment to, written interpretation or announcement by the
Company or any ERISA Affiliate above the level of expense incurred with respect
to that Plan for the most recent fiscal year included in the Company’s financial
statements.

(c)       No suit, investigation, audit, administrative proceeding, action, or
other litigation (except claims for benefits payable in the normal operation of
the Company Plans and proceedings with respect to qualified domestic relations
orders) has been brought, or to the knowledge of the Company is threatened,
against or with respect to any Company Plan or asserting any rights or claims to
benefits under any Company Plan, including audit or inquiry by the IRS or United
States Department of Labor.

(d)       With respect to all Company Plans that are intended to be qualified
under Section 401(a) of the Code, the Company has either obtained and is
entitled to rely on determination letters from the Internal Revenue Service to
the effect that such Company Plans are qualified under Sections 401(a) and
501(a) of the Code, including all amendments to the Code which are currently
effective and the plans and the trusts related thereto are exempt from federal
income taxes under Sections 401(a) and 501(a), respectively, of the Code, or the
Company has time remaining to apply under applicable Treasury Regulations or
Internal Revenue Service pronouncements for a determination letter or opinion
letter and no act or omission has occurred, that would adversely affect its
qualification or materially increase its cost. Each Company Plan that is
required to satisfy Section 401(k)(3) or Section 401(m)(2) of the Code has been
tested for compliance with, and satisfies the requirements of Section 401(k)(3)
and Section 401(m)(2) of the Code for each plan year ending prior to the Closing
Date.

 

-29-

 



 

--------------------------------------------------------------------------------

 

 

(e)       The Company has not nor has any ERISA Affiliate ever maintained,
established, sponsored, participated in, contributed to, or is obligated to
contribute to, or otherwise incurred any obligation or liability (including,
without limitation, any contingent liability) under any “multiemployer plan” as
defined in Section 3(37) of ERISA or to any “pension plan” (as defined in
Section 3(2) of ERISA) subject to Section 412 of the Code or Title IV of ERISA.
Neither the Company nor any ERISA Affiliate has any actual or potential
withdrawal liability (including, without limitation, any contingent liability)
from any complete or partial withdrawal (as defined in Sections 4203 and 4205 of
ERISA) from any multiemployer plan.

(f)        With respect to each Company Plan, the Company and each of its ERISA
Affiliates have complied in all material respects with the following to the
extent applicable to such Company Plan: (i) the applicable healthcare
continuation and notice provisions of the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”) and the regulations thereunder or any state
law governing health care coverage extension or continuation; (ii) the
applicable requirements of the Family Medical Leave Act of 1993 and the
regulations thereunder; (iii) the applicable requirements of the Health
Insurance Portability and Accountability Act of 1996 and any rules or
regulations promulgated pursuant thereto (“HIPAA”); and (iv) the applicable
requirements of the Cancer Rights Act of 1998 and the Newborn and Mother’s
Health Protection Act of 1996. The Company has no material unsatisfied
obligations to any employees, former employees, or qualified beneficiaries
pursuant to COBRA, HIPAA, or any state law governing health care coverage
extension or continuation.

(g)       There are no unfunded obligations under any Company Plan providing
benefits after termination of employment to any employee of the Company (or to
any beneficiary of any such employee), including but not limited to retiree
health coverage or other retiree welfare benefits and deferred compensation, but
excluding continuation of health coverage required to be continued under
Section 4980B of the Code or other applicable law and insurance conversion
privileges under state law. The assets of each Company Plan that is funded are
reported at their fair market value on the books and records of such Company
Plan.

(h)       No act or omission has occurred and no condition exists with respect
to any Company Plan that would subject the Company or any ERISA Affiliate to (i)
any material fine, penalty, tax or liability of any kind imposed under ERISA or
the Code or (ii) any contractual indemnification or contribution obligation
protecting any fiduciary, insurer or service provider with respect to any
Company Plan.

(i)        No Company Plan is funded by, associated with or related to a
“voluntary employee’s beneficiary association” within the meaning of
Section 501(c)(9) of the Code.

(j)        Each Company Plan may be amended, terminated or otherwise
discontinued unilaterally by the Company at any time without liability or
expense to the, Company (or after the Closing Date, the Parent) or such Company
Plan as a result thereof (other than for benefits accrued through the date of
termination or amendment and reasonable administrative expenses related thereto)
and no Company Plan, plan documentation or agreement, summary plan description
or other written communication distributed generally to

 

-30-

 



 

--------------------------------------------------------------------------------

 

 

employees by its terms prohibits the Company from amending, terminating or
otherwise discontinuing any such Company Plan.

(k)       Section 2.21(k) of the Disclosure Schedule discloses each:
(i) agreement with any stockholder, director, executive officer or other key
employee of the Company (A) the benefits of which are contingent, or the terms
of which are altered, upon the occurrence of a transaction involving the Company
of the nature of any of the transactions contemplated by this Agreement,
(B) providing any term of employment or compensation guarantee or (C) providing
severance benefits or other benefits after the termination of employment of such
director, executive officer or key employee; (ii) agreement, plan or arrangement
under which, absent the stockholder vote to be taken pursuant to Section 5.9,
any person may receive payments from the Company that may be subject to the tax
imposed by Section 4999 of the Code or included in the determination of such
person’s “parachute payment” under Section 280G of the Code (without regard to
Sections 280G(b)(4) and 280G(b)(5) thereof); (iii) agreement or plan binding the
Company, including any stock option plan, stock appreciation right plan,
restricted stock plan, stock purchase plan, severance benefit plan or Company
Plan, any of the benefits of which will be increased, or the vesting of the
benefits of which will be accelerated, by the occurrence of any of the
transactions contemplated by this Agreement or the value of any of the benefits
of which will be calculated on the basis of any of the transactions contemplated
by this Agreement. Any Company Plan which is a deferred compensation plan as
defined in Code Section 409A is either exempt from Code Section 409A or is in
compliance with Code Section 409A.

(l)        Section 2.21(l) of the Disclosure Schedule sets forth the policy of
the Company with respect to accrued vacation, accrued sick time and earned time
off and the amount of such liabilities as of the date of this Agreement. The
information set forth in Section 2.21(l) of the Disclosure Schedule shall be
updated by the Company as of the last day of the payroll period ending prior to
the Closing Date.

(m)      The Company has classified all individuals who perform services for the
Company correctly under the Company Plans, ERISA and the Code as common law
employees, independent contractors, leased employees, and exempt or non-exempt
employees.

(n)       The Company has not engaged in any transaction with respect to any
Company Plan that is the same as or substantially similar to any transaction
that the Internal Revenue Service has determined to be a tax avoidance
transaction and has identified as a listed transaction in published guidance
under 26 CFR. Section 1.6011-4(b)(2).

(o)       All Company Plans and any other benefits to be continued on by
Surviving Corporation or Parent pursuant to Section 5.11(a) below may be so
continued without a material breach or violation of such plans and benefits and
without increased cost to the Surviving Corporation or Parent of more than 120%
of the costs on a per capita basis incurred by the Company for such plans and
benefits during the one year period immediately prior to Closing.

 

-31-

 



 

--------------------------------------------------------------------------------

 

 

 

2.22

Environmental Matters.

(a)       The Company has complied with all applicable Environmental Laws and
Environmental Permits. There is no pending or to the Company’s Knowledge
threatened civil or criminal litigation, written notice of violation, formal
administrative proceeding, or investigation, inquiry or information request by
any Governmental Entity, relating to any Environmental Law and Environmental
Permits involving the Company or any properties owned or leased by it.

(b)       The Company is not, and shall not be, subject to any environmental
liability of any solid or hazardous waste transporter or treatment, storage or
disposal facility that has been used by the Company.

(c)       There has been no Release of any Hazardous Material on any of the
Leased Real Property or on any property formerly owned, leased, used or occupied
by the Company.

(d)       There are no claims pending or to the Company’s Knowledge threatened
against the Company under any Environmental Law regarding or related to any of
the Leased Real Property.

(e)       To the Company’s Knowledge, the Company is not subject to any actual
or alleged liability, whether fixed or contingent, under any Environmental Law.

 

2.23

Legal Compliance.

(a)       The Company is currently conducting, and has at all times conducted,
its businesses in compliance in all material respects with each applicable law
(including rules and regulations thereunder) of any federal, state, local or
foreign government, or any Governmental Entity. The Company (including any
Affiliates) has not received any notice or communication from any Governmental
Entity (i) alleging noncompliance with any applicable law, rule or regulation or
(ii) regarding any possible, pending or threatened investigation by any
Governmental Entity.

(b)       Subject to paragraph (c) below, the Company complies with and has
implemented all such measures required for it to comply with its obligations as
a Covered Entity for its “Health Plan” and as a Business Associate of its
“Covered Entity” (as such capitalized terms are defined in HIPAA and the
regulations promulgated thereunder), including without limitation, the privacy
and security regulations (45 C.F.R. 160 and 164) and the transaction and code
set regulations (45 C.F.R. 162) promulgated under HIPAA. With respect to any
HIPAA regulatory requirements, including any contractual privacy and security
commitments for “Protected Health Information” (as that term is defined in the
HIPAA privacy and security regulations), for which the Company’s (including any
Affiliates) compliance with HIPAA is required (collectively, the “HIPAA
Commitments”),

(i)        the Company is in material compliance with the HIPAA Commitments;

 

-32-

 



 

--------------------------------------------------------------------------------

 

 

(ii)       the transactions contemplated by this Agreement will not violate any
of the HIPAA Commitments;

(iii)      the Company has not received written inquiries from the U.S.
Department of Health and Human Services or any other Governmental Entity
regarding the Company’s compliance with the HIPAA Commitments; and

(iv)      the HIPAA Commitments have not been rejected by any applicable
certification organization which has reviewed such HIPAA Commitments or to which
any such HIPAA Commitment has been submitted.

(c)       The Company has either entered into or made reasonable and good faith
efforts to enter into valid, written Business Associate agreements with all
customers that are Covered Entities and with all contractors, agents, vendors,
suppliers, and service providers that are Business Associates of the Company.

2.24     Customers and Suppliers. Section 2.24 of the Disclosure Schedule sets
forth a list of (a) the top 25 customers of the Company by revenue under
contract as of July 31, 2008 and (b) the top 10 suppliers by expenses incurred
for the thirty-six (36) months ended July 31, 2008 that are significant
suppliers (as measured by actual use of such product by the Company or the
Company’s customers as of the Closing Date) of any significant product or
service to the Company (each such customer or supplier, a “Significant Person”).

2.25     Permits. Section 2.25 of the Disclosure Schedule sets forth a list of
all material Permits issued to or held by the Company. Such listed Permits are
the only material Permits that are required for the Company to conduct their
respective businesses as presently conducted or as contemplated to be conducted
by any business plans or projections delivered by the Company to the Parent.
Each such Permit is in full force and effect; the Company is in compliance with
the terms of each such Permit; and, to the Knowledge of the Company, no
suspension or cancellation of such Permit is threatened. There is no basis for
believing that such Permit will not be renewable upon expiration. Each such
Permit will continue in full force and effect immediately following the Closing.

2.26     Certain Business Relationships With Affiliates. Except as set forth in
Section 2.26 of the Disclosure Schedule, no Affiliate of the Company (a) owns
any property or right, tangible or intangible, which is used in the business of
the Company, (b) has any claim or cause of action against the Company, or
(c) owes any money to, or is owed any money by, the Company. Section 2.26 of the
Disclosure Schedule describes any transactions or relationships between the
Company and any Affiliate thereof which occurred or have existed since the
beginning of the time period covered by the Financial Statements.

2.27     Brokers’ Fees. Except as set forth in Section 2.27 of the Disclosure
Schedule, neither the Company, nor any Company Stockholder nor any other party
with whom or for whom the Company or Company Stockholders may have contracted
has any liability or obligation to pay any fees, commissions or any other
amounts of any kind whatsoever to any broker, finder or agent with respect to
the transactions contemplated by this Agreement.

 

-33-

 



 

--------------------------------------------------------------------------------

 

 

2.28     Books and Records. The minute books and other similar records of the
Company contain complete and accurate records of all actions taken at any
meetings of the Company’s stockholders, Board of Directors or any committee
thereof and of all written consents executed in lieu of the holding of any such
meeting. The books and records of the Company accurately reflect in all material
respects the assets, liabilities, business, financial condition and results of
operations of the Company and have been maintained in accordance with good
business and bookkeeping practices. Section 2.28 of the Disclosure Schedule
contains a list of all accounts and safe deposit boxes of the Company (including
the name of each bank, trust company, savings institution, brokerage firm,
mutual fund or other financial institution with which the Company has an account
or safe deposit box) and the names of persons having signature authority with
respect thereto or access thereto.

 

2.29

Compliance with Healthcare Laws and Regulations.

(a)       Without limiting the generality of Section 2.23 or any other
representation or warranty made by the Company herein, the Company is conducting
and has conducted its business and operations in compliance with, and neither
the Company nor any of its officers, directors or employees has engaged in any
activities prohibited under, all applicable civil or criminal statutes, laws,
ordinances, rules and regulations of any federal, state, local or foreign
Governmental Entity with respect to regulatory matters relating to the
provision, administration, and/or payment for healthcare products or services
(collectively, “Healthcare Laws”), including, without limitation, (i) rules and
regulations governing the operation and administration of Medicare, Medicaid, or
other federal health care programs; (ii) 42 U.S.C. § 1320a-7(b), commonly
referred to as the “Federal Anti-Kickback Statute,” (iii) 42 U.S.C. § 1395nn,
commonly referred to as the “Stark Law,” (iv) 31 U.S.C. §§ 3729-33, commonly
referred to as the “False Claims Act” and (v) rules and regulations of the U.S.
Food and Drug Administration.

(b)       The Company has not received any notice or communication from any
Governmental Entity alleging noncompliance with any Healthcare Laws. There is no
civil, criminal or administrative action, suit, demand, claim, complaint,
hearing, investigation, notice, demand letter, warning letter, proceeding or
request for information pending against the Company and the Company has no
liability (whether actual or contingent) for failure to comply with any
Healthcare Laws. There is no act, omission, event or circumstance that would
reasonably be expected to give rise to any such action, suit, demand, claim,
complaint, hearing, investigation, notice, demand letter, warning letter,
proceeding or request for information or any such liability. There has not been
any violation of any Healthcare Laws by the Company in its submissions or
reports to any Governmental Entity that could reasonably be expected to require
investigation, corrective action or enforcement action. There is no civil or
criminal proceeding, or, to the Knowledge of the Company, threatened, relating
to the Company or any Company director, officer or employee that involves a
matter within or related to Healthcare Laws.

(c)       Any remuneration (including, without limitation, a “discount or
reduction in price,” as referenced in 42 U.S.C. § 1320a-7b(b)(3)(A)) exchanged
between the Company and its customers, contractors, or other entities with which
it has a business relationship (together, “Trading Partners”) has at all times
been commercially reasonable and represents the fair market value for rendered
services or purchased items. No remuneration exchanged between the Company and
its Trading Partners has taken into account, either directly or indirectly, the

 

-34-

 



 

--------------------------------------------------------------------------------

 

 

volume or value of any referrals or any other federal health care program
business generated between the Company and such Trading Partners.

(d)       Neither the Company nor any of its current directors, officers,
employees, or Trading Partners or, to the Company’s Knowledge, former directors,
officers, employees or Trading Partners with respect to the period during which
they were associated with the Company, has been debarred or subject to mandatory
or permissive exclusion from participation in Medicare, Medicaid, or any other
federal or state healthcare program.

(e)       There has not been any violation of any Healthcare Laws by the Company
in its maintenance of all records required under any Healthcare Laws that would
give rise to any Company liability for such violation.

2.30     Disclosure. No representation or warranty by the Company contained in
this Agreement, and no statement contained in the Disclosure Schedule or any
other document, certificate or other instrument delivered or to be delivered by
or on behalf of the Company pursuant to this Agreement, contains or will contain
any untrue statement of a material fact or omits or will omit to state any
material fact necessary, in light of the circumstances under which it was or
will be made, in order to make the statements herein or therein not misleading.
The Company hereby expressly disclaims any representations or warranties
contained in the Confidentiality Agreement attached hereto as Exhibit I, unless
such representations or warranties are made in this Agreement or in the
Disclosure Schedule. Notwithstanding the preceding sentence, no representations
or warranties have been made beyond, or in addition to, those expressly set
forth herein and in any other agreements, documents or instruments executed and
delivered in connection with the transactions contemplated hereunder.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE PARENT

The Parent represents and warrants to the Company and the Constituents that the
statements contained in this Article III are true and correct as of the date of
this Agreement and will be true and correct as of the Closing as though made as
of the Closing, except to the extent such representations and warranties are
specifically made as of a particular date (in which case such representations
and warranties will be true and correct as of such date).

3.1       Organization and Corporate Power. The Parent is a corporation duly
organized, validly existing and in good standing under the laws of the State of
California. The Parent has all requisite corporate power and authority to carry
on the businesses in which it is engaged and to own and use the properties owned
and used by it.

3.2       Authorization of Transaction. The Parent has all requisite power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder. The execution and delivery by the Parent of this Agreement and the
consummation by the Parent of the series of transactions contemplated hereby
have been duly and validly authorized by all necessary corporate action on the
part of the Parent. This Agreement has been duly and validly executed and
delivered by the Parent and constitutes a valid and binding obligation of the
Parent, enforceable against it in accordance with its terms and conditions,
except to the extent such

 

-35-

 



 

--------------------------------------------------------------------------------

 

 

enforceability is subject to the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium or other law affecting or relating to
creditors’ rights generally and general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

3.3       Noncontravention. Except for the filing of the Maryland Articles of
Merger as required by the MGCL, neither the execution and delivery by the Parent
of this Agreement, nor the consummation by the Parent of the transactions
contemplated hereby, will (a) conflict with or violate any provision of the
charter or by-laws of the Parent, (b) require on the part of the Parent any
filing with, or permit, authorization, consent or approval of, any Governmental
Entity, (c) conflict with, result in breach of, constitute (with or without due
notice or lapse of time or both) a default under, result in the acceleration of
obligations under, create in any party any right to terminate, modify or cancel,
or require any notice, consent or waiver under, any contract or instrument to
which the Parent is a party or by which it is bound or to which any of its
assets are subject, except for (i) any conflict, breach, default, acceleration,
termination, modification or cancellation which would not adversely affect the
consummation of the series of transactions contemplated hereby, or (ii) any
notice, consent or waiver the absence of which would not adversely affect the
consummation of the series of transactions contemplated hereby, or (d) violate
any order, writ, injunction, decree, statute, rule or regulation applicable to
the Parent or any of its properties or assets.

3.4       Litigation. Except as set forth on Schedule 3.4, as of the date of
this Agreement, there is no action, suit, investigation or proceeding pending
against or, to the Parent’s Knowledge, threatened against or affecting Parent or
any of its respective officers or directors in their capacity as officers or
directors of Parent before any court or arbitrator or any governmental body,
agency or official, which in any manner challenges or seeks to prevent, enjoin,
alter or materially delay any of the series of transactions contemplated hereby.

3.5       Disclosure. No representation or warranty by the Parent contained in
this Agreement, and no statement contained in any schedule hereto or any other
document, certificate or other instrument delivered or to be delivered by or on
behalf of the Parent pursuant to this Agreement, contains or will contain any
untrue statement of a material fact or omits or will omit to state any material
fact necessary, in light of the circumstances under which it was or will be
made, in order to make the statements herein or therein not misleading.

3.6       Valid Issuance of Shares. The Parent Shares issued as part of the
Closing Amount will, when issued and delivered to the Constituents in accordance
with the terms hereof, be duly authorized, validly issued, fully paid and
non-assessable, and issued in compliance with applicable federal and state
securities laws.

 

3.7

SEC Filings.

(a)       Since April 1, 2005 and through the date of this Agreement, the Parent
has timely filed all required reports and forms and other documents (including
exhibits and all other information incorporated therein) with the SEC (the
“Parent SEC Filings”). As of their respective dates (and without giving effect
to any amendments or modifications filed after the Closing Date), the Parent SEC
Filings complied (and each of the Parent SEC filings filed after

 

-36-

 



 

--------------------------------------------------------------------------------

 

 

the date of this Agreement but prior to the Closing Date, will comply) as to
form with requirements of the Securities Act or the Exchange Act, as the case
may be, and the rules and regulations of the SEC promulgated thereunder
applicable to such Parent SEC Filings. As of their respective filing dates, each
Parent SEC Filing filed prior to the date of this Agreement pursuant to the
Securities Act or the Exchange Act did not (or in the case of Parent SEC Filings
filed after the date of this Agreement but prior to the Closing Date, will not)
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements, in the light of the
circumstances under which they were made, not misleading.

(b)       Each of Parent’s consolidated statements of financial condition or
balance sheets included in or incorporated by referenced into the Parent SEC
Filings, including related notes and schedules, fairly presented in all material
respects (or, in the case of Parent SEC Filings filed after the date of this
Agreement but prior to the Closing Date, will fairly present in all material
respects) the consolidated financial position of Parent and its Subsidiaries as
of the date of such balance sheet and each of the Parent’s consolidated
statements of income, cash flows and changes in stockholders’ equity included in
or incorporated by reference into Parent SEC Filings, including any related
notes and schedules, fairly presented in all material respects (or, in the case
of Parent SEC Filings filed after the date of this Agreement but prior to the
Closing Date, will fairly present in all material respects) the consolidated
results of operations, cash flows and changes in stockholders’ equity, as the
case may be, of Parent and its Subsidiaries for the periods set forth therein
(subject, in the case of unaudited statements, to normal year-end audit
adjustments), in each case in accordance with GAAP consistently applied during
the periods involved (except as may be noted therein and except, in the case of
unaudited statements, for the absence of notes).

3.8       Material Adverse Change. Except as has been publicly disclosed or is
publicly disclosed prior to the date of this Agreement, since July 29, 2008,
there have been no transactions, conditions or events which, individually, or in
the aggregate constitute or has had a Parent Material Adverse Effect. Since
January 1, 1998, the Parent has not received written notice from the SEC that it
will require the Parent to restate any of the financial statements of the Parent
included in the Parent SEC Filings or that the SEC is making an investigation of
the Parent’s financial statements or accounting practices.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE PARENT AND MERGER SUB REGARDING MERGER SUB

The Parent and Merger Sub, jointly and severally, represent and warrant to the
Company and the Constituents that the statements contained in this Article IV
are true and correct as of the date of this Agreement and will be true and
correct as of the Closing as though made as of the Closing, except to the extent
such representations and warranties are specifically made as of a particular
date (in which case such representations and warranties will be true and correct
as of such date).

4.1       Organization and Corporate Power. The Merger Sub is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Maryland. The

 

-37-

 



 

--------------------------------------------------------------------------------

 

 

Merger Sub has all requisite corporate power and authority to carry on the
businesses in which it is engaged and to own and use the properties owned and
used by it.

4.2       Authorization of Transaction. The Merger Sub has all requisite power
and authority to execute and deliver this Agreement and to perform its
obligations hereunder. The execution and delivery by the Merger Sub of this
Agreement and the consummation by the Merger Sub of the series of transactions
contemplated hereby have been duly and validly authorized by all necessary
corporate action on the part of the Merger Sub. This Agreement has been duly and
validly executed and delivered by the Merger Sub and constitutes a valid and
binding obligation of the Merger Sub, enforceable against it in accordance with
its terms and conditions, except to the extent such enforceability is subject to
the effect of any applicable bankruptcy, insolvency, reorganization, moratorium
or other law affecting or relating to creditors’ rights generally and general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

4.3       Noncontravention. Except for the filing of the Maryland Articles of
Merger as required by the MGCL, neither the execution and delivery by the Merger
Sub of this Agreement, nor the consummation by the Merger Sub of the series of
transactions contemplated hereby, will (a) conflict with or violate any
provision of the charter or by-laws of the Merger Sub, (b) require on the part
of the Merger Sub any filing with, or permit, authorization, consent or approval
of, any Governmental Entity, (c) conflict with, result in breach of, constitute
(with or without due notice or lapse of time or both) a default under, result in
the acceleration of obligations under, create in any party any right to
terminate, modify or cancel, or require any notice, consent or waiver under, any
contract or instrument to which the Merger Sub is a party or by which it is
bound or to which any of its assets are subject, except for (i) any conflict,
breach, default, acceleration, termination, modification or cancellation which
would not adversely affect the consummation of the series of transactions
contemplated hereby or (ii) any notice, consent or waiver the absence of which
would not adversely affect the consummation of the series of transactions
contemplated hereby, or (d) violate any order, writ, injunction, decree,
statute, rule or regulation applicable to the Merger Sub or any of its
properties or assets.

4.4       Litigation. As of the date of this Agreement, there is no action,
suit, investigation or proceeding pending against or, to the Merger Sub’s
Knowledge, threatened against or affecting Merger Sub or any of its respective
officers or directors in their capacity as officers or directors of Merger Sub
before any court or arbitrator or any governmental body, agency or official,
which in any manner challenges or seeks to prevent, enjoin, alter or materially
delay any of the series of transactions contemplated hereby.

4.5       Disclosure. No representation or warranty by the Merger Sub contained
in this Agreement, and no statement contained in any schedule hereto or any
other document, certificate or other instrument delivered or to be delivered by
or on behalf of the Merger Sub pursuant to this Agreement, contains or will
contain any untrue statement of a material fact or omits or will omit to state
any material fact necessary, in light of the circumstances under which it was or
will be made, in order to make the statements herein or therein not misleading.

 

-38-

 



 

--------------------------------------------------------------------------------

 

 

ARTICLE V

PRE-CLOSING AND POST-CLOSING COVENANTS

5.1       Closing Efforts. Each of the Parties shall use its Reasonable Best
Efforts to take all actions and to do all things necessary, proper or advisable
to consummate the transactions contemplated by this Agreement, including using
its Reasonable Best Efforts to ensure that (i) its representations and
warranties remain true and correct in all material respects through the Closing
Date and (ii) the conditions to the obligations of the other Parties to
consummate the Merger are satisfied.

 

5.2

Governmental and Third-Party Notices and Consents.

(a)       Each Party shall use its Reasonable Best Efforts to obtain, at its
expense, all waivers, permits, consents, approvals or other authorizations from
Governmental Entities, and to effect all registrations, filings and notices with
or to Governmental Entities, as may be required for such Party to consummate the
transactions contemplated by this Agreement and to otherwise comply with all
applicable laws and regulations in connection with the consummation of the
transactions contemplated by this Agreement.

(b)       The Company shall use its Reasonable Best Efforts to obtain, at its
expense, all such waivers, consents or approvals from third parties, and to give
all such notices to third parties, as are required to be listed in the
Disclosure Schedule or resulting from the delivery requirements set forth in
Section 6.

5.3       Operation of Business. Except as contemplated by this Agreement,
during the period from the date of this Agreement to the Closing, the Company
shall conduct its operations in the Ordinary Course of Business and in
compliance with all applicable laws and regulations and, to the extent
consistent therewith, use its Reasonable Best Efforts to preserve intact its
current business organization, keep its physical assets in good working
condition, keep available the services of its current officers and employees and
preserve its relationships with customers, suppliers and others having business
dealings with it to the end that its goodwill and ongoing business shall not be
impaired in any material respect. Without limiting the generality of the
foregoing, prior to the Closing, the Company shall not, without the written
consent of the Parent:

(a)       except pursuant to the exercise of existing Options or the removal of
restrictions on any restricted stock of the Company, issue or sell any stock or
other securities of the Company or any options, warrants or rights to acquire
any such stock or other securities, or amend any of the terms of (including the
vesting of) any options, warrants or restricted stock agreements, or repurchase
or redeem any stock or other securities of the Company;

(b)       split, combine or reclassify any shares of its capital stock; or
declare, set aside or pay any dividend or other distribution (whether in cash,
stock or property or any combination thereof) in respect of its capital stock;

(c)       create, incur or assume any indebtedness (including obligations in
respect of capital leases), other than changes in the principal balance of the
Company line of credit; assume, guarantee, endorse or otherwise become liable or
responsible (whether directly,

 

-39-

 



 

--------------------------------------------------------------------------------

 

 

contingently or otherwise) for the obligations of any other Person; or make any
loans, advances or capital contributions to, or investments in, any other
Person;

(d)       enter into, adopt or amend any Employee Benefit Plan or any employment
or severance agreement or arrangement of the type described in Section 2.21(k)
or increase in any manner the compensation or fringe benefits of, or materially
modify the employment terms of, its directors, officers or employees, generally
or individually, or pay any bonus or other benefit to its directors, officers or
employees (except for (i) existing payment obligations listed in Section 2.21 of
the Disclosure Schedule, (ii) the bonuses listed in Section 5.3(d) of the
Disclosure Schedule, which bonus shall be accrued for on the Final Balance Sheet
and paid by the Surviving Corporation with ten (10) Business Days after the
Closing Date, or (iii) bonuses otherwise paid in the Ordinary Course of Business
and not in excess of $10,000) or hire any new officers or (except in the
Ordinary Course of Business) any new employees;

(e)       acquire, sell, lease, license or dispose of any assets or property
other than purchases and sales of assets in the Ordinary Course of Business with
a value not in excess of $50,000;

(f)        mortgage or pledge any of its property or assets or subject any such
property or assets to any Security Interest;

(g)       discharge or satisfy any Security Interest or pay any obligation or
liability other than in the Ordinary Course of Business;

(h)       amend its Articles of Incorporation, By-laws or other organizational
documents;

(i)        change its accounting methods, principles or practices, except
insofar as may be required by a generally applicable change in GAAP, or make any
new elections, or changes to any current elections, with respect to Taxes;

(j)        enter into, amend, terminate, take or omit to take any action that
would constitute a violation of or default under, or waive any rights under, any
contract or agreement of a nature required to be listed in Section 2.12, Section
2.13 or Section 2.14 of the Disclosure Schedule (other than new customer
agreements providing for the payment by the customer of not more than $100,000
per annum individually or $400,000 per annum for all such agreements in the
aggregate);

(k)       make or commit to make any capital expenditure in excess of $50,000
per item or $100,000 in the aggregate;

 

(l)

institute or settle any Legal Proceeding;

(m)      take any action of a nature required to be listed in Section 2.7 of the
Disclosure Schedule;

(n)       take any action or fail to take any action permitted by this Agreement
with the knowledge that such action or failure to take action would result in
(i) any of the

 

-40-

 



 

--------------------------------------------------------------------------------

 

 

representations and warranties of the Indemnifying Stockholders or of the
Company set forth in this Agreement becoming untrue or (ii) any of the
conditions to the Merger set forth in Article VI not being satisfied; or

 

(o)

agree in writing or otherwise to take any of the foregoing actions.

 

5.4

Access to Information.

From the date of this Agreement until the Closing, the Company shall permit
representatives of the Parent to have access (at reasonable times, and in a
manner so as not to unreasonably interfere with the normal business operations
of the Company) to all premises, properties, financial, tax and accounting
records (including the work papers of the Company’s independent accountants),
contracts, other records and documents, and personnel, of or pertaining to the
Company (other than attorney/client privileged information or attorney work
product regarding or related to the drafting and negotiation of this Agreement,
the other agreements and documents contemplated hereby, and transactions
contemplated hereby and thereby). Parent shall not meet with the Company’s
customers and suppliers (in person or otherwise) to discuss, and shall use its
Reasonable Best Efforts not to discuss otherwise with such customers or
suppliers, the Company’s relationship with such customers or suppliers without
informing the Company reasonably in advance of such meeting and giving the
Company the opportunity to be present at such meeting.

 

5.5

Notice of Breaches.

(a)       From the date of this Agreement until the Closing, the Company shall
promptly deliver to the Parent supplemental information concerning events or
circumstances occurring subsequent to the date hereof which would render any
representation, warranty or statement in this Agreement or the Disclosure
Schedule inaccurate or incomplete at any time after the date of this Agreement
until the Closing. No such supplemental information shall be deemed to avoid or
cure any misrepresentation or breach of warranty or constitute an amendment of
any representation, warranty or statement in this Agreement or the Disclosure
Schedule unless Parent expressly agrees in writing.

(b)       From the date of this Agreement until the Closing, the Parent shall
promptly deliver to the Company supplemental information concerning events or
circumstances occurring subsequent to the date hereof which would render any
representation or warranty in this Agreement inaccurate or incomplete at any
time after the date of this Agreement until the Closing. No such supplemental
information shall be deemed to avoid or cure any misrepresentation or breach of
warranty or constitute an amendment of any representation or warranty in this
Agreement unless the Stockholder Representatives expressly agree in writing.

 

5.6

Exclusivity.

(a)       From the date of this Agreement until the Closing or otherwise upon
termination of this Agreement, the Company shall not, and the Company shall
require each of its officers, directors, employees, representatives,
stockholders and agents not to, directly or indirectly, (i) initiate, solicit,
encourage or otherwise facilitate any inquiry, proposal, offer or discussion
with any party (other than the Parent) concerning any merger, reorganization,

 

-41-

 



 

--------------------------------------------------------------------------------

 

 

consolidation, recapitalization, business combination, liquidation, dissolution,
share exchange, sale of stock, sale of material assets or similar business
transaction involving the Company or any division of the Company, (ii) furnish
any non-public information concerning the business, properties or assets of the
Company or any division of the Company to any party (other than the Parent or
its representatives) or (iii) engage in discussions or negotiations with any
party (other than the Parent) concerning any such transaction.

(b)       The Company shall immediately notify any party with which discussions
or negotiations of the nature described in paragraph (a) above were pending that
the Company is terminating such discussions or negotiations. If the Company or
any Company Stockholder receives any inquiry, proposal or offer of the nature
described in paragraph (a) above, the Company shall, within three (3) Business
Days after such receipt, notify the Parent of such inquiry, proposal or offer,
including the identity of the other party and the terms of such inquiry,
proposal or offer.

5.7       Expenses. Except as expressly set forth in this Agreement, each of the
Parties shall bear its own costs and expenses (including legal, investment
banking and accounting fees and expenses) incurred in connection with this
Agreement and the transactions contemplated hereby. For the avoidance of doubt,
the Company shall not pay any costs and expenses incurred in connection with
this Agreement and the transactions contemplated hereby including, but not
limited to, those fees, costs and other expenses of Whiteford Taylor & Preston,
LLP not otherwise accrued on the Final Balance Sheet.

5.8       Proprietary Information. From and after the Closing, no Company
Stockholder shall disclose or make use of, and each Company Stockholder shall
cause all of his Affiliates not to disclose or make use of, any knowledge,
information or documents of a confidential nature or not generally known to the
public with respect to the Company or the Parent and their respective businesses
(including the financial information, technical information or data relating to
the Company’s services and names of customers of the Company), except to the
extent that such knowledge, information or documents shall have become public
knowledge other than through improper disclosure by any Company Stockholder or
an Affiliate.

 

5.9

Stockholder Approval.

(a)       The Company shall call a special meeting of the Company Stockholders
as promptly as practicable and shall use its Reasonable Best Efforts to obtain,
as promptly as practicable, the Requisite Stockholder Approval at the special
meeting of Company Stockholders, all in accordance with the applicable
requirements of the MGCL. In connection with such special meeting of Company
Stockholders, the Company shall provide to the Company Stockholders the
Information Statement, which shall include (A) a summary of the Merger and this
Agreement (which summary shall include a summary of the terms relating to the
indemnification obligations of the Constituents and the authority of the
Stockholder Representatives, and a statement that the adoption of this Agreement
by the Company Stockholders shall constitute approval of such terms), and (B) if
applicable, a statement that appraisal rights are available for the Company
Shares pursuant to Title 3, Subtitle 2 of the MCGL and a copy of such Title 3,
Subtitle 2. The Parent agrees to cooperate with the Company in the preparation
of the Information Statement. The Company agrees not to distribute the

 

-42-

 



 

--------------------------------------------------------------------------------

 

 

Information Statement until the Parent has had a reasonable opportunity to
review and comment on the Information Statement and the Information Statement
has been approved by the Parent (which approval may not be unreasonably
withheld, conditioned or delayed). The Company shall not disclose Parent’s
review of such Information Statement in an effort to solicit support for the
Merger, nor shall any mention of Parent’s review or approval be set forth
therein.

(b)       The Company shall ensure that the Information Statement does not
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements made, in light of the circumstances
under which they were made, not misleading (provided that the Company shall not
be responsible for the accuracy or completeness of any information concerning
the Parent or the Merger Sub furnished in writing for inclusion of the
Information Statement).

5.10     Confidentiality. Each of the parties hereto agrees that the information
obtained in any investigation pursuant to the negotiation and execution of this
Agreement or the effectuation of the transaction contemplated hereby, shall be
governed by the terms of the Confidentiality Agreement attached hereto as
Exhibit I, provided, however, that Parent may make such disclosures as may be
required under applicable law.

 

5.11

Employee Benefit Plans.

(a)       Provided that the cost to the Surviving Corporation and Parent and any
of their Affiliates is not more than 120% of the costs on a per capita basis
incurred by the Company for such plans and benefits during the one year period
immediately prior to Closing, then for a period of twelve months following the
Closing (the “Transition Period”), the Parent or Surviving Corporation or their
Affiliates will maintain such of the Company’s group medical benefit plans and
other employee benefit plans, programs and policies, or substantially similar
plans, programs and policies, as are in effect as of the Closing and set forth
on Section 5.11(a) of the Disclosure Schedule. On, or as soon as reasonably
practicable after the end of the Transition Period, the Parent or Surviving
Corporation or their Affiliates will cause the Company’s employees that, as of
such date, have become employees of the Parent or Surviving Corporation or their
Affiliates to be eligible for coverage under a group medical benefit plan and
other employee benefit plans, programs and policies which are the same as or
comparable to those maintained for similarly situated employees of the Parent or
its Affiliates. Nothing set forth herein shall (i) constitute an offer or
guarantee of such employment by Parent, Surviving Corporation or any of their
Affiliates or (ii) constitute an offer or guarantee of by Parent, Surviving
Corporation or any of their Affiliates that it will be able to maintain such
plans or that Parent or Surviving Corporation or any of their Affiliates will
offer any particular employee benefit plan, to any particular employee or that
Parent or Surviving Corporation or any of their Affiliates will offer any
employee benefit plan at all to any of its employees.

(b)       Parent hereby agrees that, from and after the last day of the
Transition Period, Parent shall grant or cause the Surviving Corporation to
grant all employees of the Company who are still employed by Parent, Surviving
Corporation or any of their Affiliates as of the last day after the Transition
Period credit for any service with the Company earned prior to the end of the
Transition Period for: (i) purposes of vacation accrual under any employee
vacation plan or policy established or maintained by Parent, Surviving
Corporation or any of

 

-43-

 



 

--------------------------------------------------------------------------------

 

 

their Affiliates on or after the Transition Period, (ii) eligibility and vesting
under Parent’s, Surviving Corporation’s or any of their Affiliate’s 401k plan
existing as of the end of the Transition Period, and (iii) fulfillment of the
one year eligibility waiting periods requirements under any of Parent’s,
Surviving Corporation’s or any of their Affiliate’s health insurance plan
existing as of the Transition Period. Parent shall amend or cause the Surviving
Corporation to amend its health insurance and retirement plans (to the extent
permitted by such plans) and its vacation plans or policies as necessary to
accommodate the grant of service credit for employees of the Company.

(c)       Parent hereby agrees that, from and after the Closing Date, Parent
shall provide, or cause the Surviving Corporation to provide, continuation of
health insurance coverage pursuant to COBRA to each “qualified beneficiary,”
within the meaning of COBRA and the regulations thereunder, who was continuing
coverage under the Company’s health insurance plans pursuant to COBRA as of the
Closing Date, and to each employee of the Company that become employed by the
Parent, Surviving Corporation or their Affiliates and who is, or becomes, a
“qualified beneficiary” within the meaning of COBRA and the regulations
thereunder and who loses coverage under the Company’s health insurance plans due
to a “qualifying event” within the meaning of COBRA and the regulations
thereunder during the Transition Period.

 

5.12

Parent Options.

(a)       Options to purchase Parent Shares shall be granted, and agreements
representing the same substantially in the form attached hereto as Exhibit J
shall be issued, by Parent to the Company employees set forth on, and
representing the right to purchase such number of Parent Shares per such
employee calculated in accordance with, Section 5.12(a) of the Disclosure
Schedule as soon as reasonably practical after Closing in accordance with
Parent’s plans and policies regarding the granting of options (including, but
not limited to, any blackout periods), which options to purchase Parent Shares
shall in the aggregate have a Black-Scholes valuation on the date of grant equal
to $1,000,000.

(b)       In addition to the options described in Section 5.12(a), Parent shall
grant options to purchase 50,000 Parent Shares, and issue agreements
representing the same substantially in the form attached hereto as Exhibit K, in
accordance with and subject to the conditions set forth on Section 5.12(b) of
the Disclosure Schedule, the granting of which options to be made in accordance
with Parent’s plans and policies regarding the granting of options (including,
but not limited to, any blackout periods).

5.13     Bonus Pool. Surviving Corporation will make available a bonus pool for
each of the first two years following the Closing (the “Bonus Pool”). The terms
and administration of the Bonus Pool and the payment of any amounts thereunder
shall be conducted and made in accordance with Section 5.13 of the Disclosure
Schedule.

5.14     Grant of Certain Authority. The Surviving Corporation shall grant
Mr. Good those certain authorities as are set forth in Section 5.14 of the
Disclosure Schedule.

 

-44-

 



 

--------------------------------------------------------------------------------

 

 

5.15     Issuance of Parent Shares. The Parent shall work in good faith to
ensure that the stock certificates representing the Parent Shares portion of the
Closing Amount be issued to the Constituents entitled thereto as soon as
reasonably practicable after the Closing pursuant to the issuance order
referenced in Section 1.3(b)(iv) above.

ARTICLE VI

CONDITIONS TO CONSUMMATION OF MERGER

6.1       Conditions to Obligations of the Parent and Merger Sub. The obligation
of the Parent and Merger Sub to consummate the Merger is subject to the
satisfaction (or waiver by the Parent) of the following additional conditions:

(a)       Dissenting Shares (Section 1.8) shall not exceed 4% of the issued and
outstanding shares of the Company;

(b)       the Company shall have obtained at its own expense (and shall have
provided copies thereof to the Parent) all of the waivers, permits, consents,
approvals, novations or other authorizations whatsoever, and effected all of the
registrations, filings and notices which are required on the part of the Company
to consummate the transactions contemplated by this Agreement, including, but
not limited to, the consents set forth in Section 2.4(c) of the Disclosure
Schedule (provided, however, that obtaining the consents, releases and waivers
set forth in Section 1.9(b)(i) of the Disclosure Schedule shall not be a
condition to Closing), and to otherwise comply with all applicable laws and
regulations in connection with the consummation of the series of transactions
contemplated by this Agreement;

(c)       the representations and warranties of the Company and the Indemnifying
Stockholders set forth in this Agreement shall be true and correct in all
material respects as of the Closing except to the extent they pertain to a
different date;

(d)       the Company and each of the Constituents shall each have performed or
complied with in all material respects its or his agreements and covenants
required to be performed or complied with under this Agreement as of or prior to
the Closing;

(e)       no Legal Proceeding shall be pending or threatened wherein an
unfavorable judgment, order, decree, stipulation or injunction would (i) prevent
consummation of the series of transactions contemplated by this Agreement or any
one of them, (ii) cause the series of transactions contemplated by this
Agreement or any one of them to be rescinded following consummation or
(iii) have, individually or in the aggregate, a Company Material Adverse Effect,
and no such judgment, order, decree, stipulation or injunction shall be in
effect;

(f)        the Company shall have delivered to the Parent the Company
Certificate;

(g)       the Parent shall have received the resignations, effective as of the
Closing, of each director and officer of the Company specified by the Parent;

(h)       the Parent shall have received such other certificates and instruments
(including certificates of good standing of the Company in its jurisdiction of
organization,

 

-45-

 



 

--------------------------------------------------------------------------------

 

 

certified charter documents, certificates as to the incumbency of officers and
the adoption of authorizing resolutions) as it shall reasonably request in
connection with the Closing;

(i)        Perry Snyder and Don Good shall have entered into an employment
agreement (including noncompete, invention assignment and non-solicitation
provisions) with the Surviving Corporation that is acceptable to the Surviving
Corporation;

 

(j)

all Company Stock Plans shall have been terminated;

(k)       since the date of this Agreement, there will not have occurred and
there will have been no change, event or development that has had or may
reasonably be expected to have, individually or in the aggregate, a Company
Material Adverse Effect;

(l)        all outstanding Options shall have been exercised or terminated and
all holders of Options shall have delivered their respective Option Termination
Agreements and all Company Stock Plans shall have been terminated;

(m)      the Parent shall have received from each Constituent an executed
Confidential Investor Questionnaire in the form attached hereto as Exhibit H;

(n)       the Company shall have obtained the Requisite Stockholder Approval of
the Company Stockholders;

(o)       the Parent shall have received the legal opinion of the Company’s
counsel substantially in the form of Exhibit G, attached hereto, dated as of the
date of this Agreement; and

(p)       the Company shall have purchased tail coverage D&O and employment
practices insurance, and shall have accrued the cost of purchasing tail coverage
E&O insurance, covering any claims made within two (2) years after the Closing
Date that are based upon or relate to acts, events or omissions that occurred
any time prior to Closing, such insurance to have deductibles and coverage
amounts that are no less favorable to the Company and the Surviving Corporation
as the insurance the Company had in place during the six months immediately
prior to Closing. In the event the coverage that would be afforded to the
Surviving Corporation through the purchase of the aforementioned tail coverage
E&O insurance is already covered by Parent’s insurance policies as in place at
Closing and without any additional cost to Parent, the accrual for the cost of
purchasing tail coverage E&O insurance shall be reversed for purposes of
calculating the Final Balance Sheet.

6.2       Conditions to Obligations of the Company. The obligation of the
Company to consummate the Merger is subject to the satisfaction (or waiver by
the Company) of the following additional conditions:

(a)       the Parent shall have obtained at its own expense (and shall have
provided copies thereof to the Company) all of the waivers, permits, consents,
approvals or other authorizations, and effected all of the registrations,
filings and notices which are required on the part of the Parent and/or the
Merger Sub to consummate the series of transactions contemplated

 

-46-

 



 

--------------------------------------------------------------------------------

 

 

by this Agreement and to otherwise comply with all applicable laws and
regulations in connection with the consummation of the series of transactions
contemplated by this Agreement;

(b)       the representations and warranties of the Parent and Merger Sub set
forth in this Agreement shall be true and correct in all material respects as of
the Closing except to the extent they pertain to a different date;

(c)       each of the Parent and the Merger Sub shall have performed or complied
with in all material respects its agreements and covenants required to be
performed or complied with under this Agreement as of or prior to the Closing;

(d)       no Legal Proceeding shall be pending or threatened wherein an
unfavorable judgment, order, decree, stipulation or injunction would (i) prevent
consummation of the transactions contemplated by this Agreement or (ii) cause
the transactions contemplated by this Agreement to be rescinded following
consummation, and no such judgment, order, decree, stipulation or injunction
shall be in effect;

 

(e)

the Parent shall have delivered to the Company the Parent Certificate;

(f)        the Company shall have received such other certificates and
instruments (including certificates of good standing of the Parent and Merger
Sub in their respective jurisdiction of organization, certified charter
documents, certificates as to the incumbency of officers and the adoption of
authorizing resolutions) as it shall reasonably request in connection with the
Closing;

(g)       the Surviving Corporation shall have entered into separate employment
agreements with each of Perry Snyder and Don Good that is reasonably acceptable
to each of such individuals, respectively;

(h)       the Parent shall have delivered to the Stockholder Representatives an
executed Registration Rights Agreement substantially in the form attached hereto
as Exhibit L;

(i)        the Parent’s board of directors shall have approved the option grants
contemplated by Section 5.12 of this Agreement; and

(j)        since the date of this Agreement, there will not have occurred and
there will have been no change, event or development that has had or may
reasonably be expected to have, individually or in the aggregate, a Parent
Material Adverse Effect.

 

-47-

 



 

--------------------------------------------------------------------------------

 

 

ARTICLE VII

INDEMNIFICATION

7.1       Indemnification by the Constituents. Except as otherwise set forth in
this Article VII, the Indemnifying Stockholders shall severally, and not
jointly, indemnify the Parent in respect of, and hold it harmless against, any
and all Damages incurred or suffered by the Surviving Corporation or the Parent
or any Affiliate thereof resulting from, relating to or constituting the matters
set forth in this Section 7.1. For purposes of clarity, “severally, and not
jointly” as used in the immediately preceding sentence shall relate only to the
respective liability of the Indemnifying Stockholders and shall in no way
prohibit Parent from joining all Indemnifying Stockholders in a single
proceeding to seek indemnification hereunder. In addition to the foregoing, and
not by way of limitation, the Parent’s right to indemnification hereunder shall
not be affected by (i) any investigation conducted by Parent or any of its
Affiliates; or (ii) any disclosures in the Disclosure Schedule that are
referenced in Section 7.1 to the Disclosure Schedule.

(a)       Any breach of any representation or warranty of the Company or the
Indemnifying Stockholders contained in this Agreement (other than any breach or
alleged breach of Section 2.9 of this Agreement which shall be resolved pursuant
to Article VIII of this Agreement) or any other agreement or instrument
furnished by the Company or any Constituent to the Parent, the Merger Sub, the
Surviving Corporation or any other Affiliate of the Parent pursuant to this
Agreement, as though such representations and warranties were restated and made
at and as of the Closing Date;

(b)       Any failure to perform any covenant or agreement of the Company or any
Constituent contained in this Agreement or any agreement or instrument furnished
by the Company or any Constituent to the Parent, the Merger Sub, the Surviving
Corporation or any other Affiliate of the Parent pursuant to this Agreement;

(c)       Any failure of any Constituent to have good, valid and marketable
title to the issued and outstanding Company Shares or Options, as the case may
be, registered in such Constituent’s name, free and clear of all Security
Interests;

(d)       Any costs, fees or expenses (including, but not limited to, attorneys’
fees and expenses) related to any dissenting Company Stockholder’s right to, or
claim or demand for, appraisal under the MGCL or the settlement or satisfaction
thereof;

(e)       Any claim by a Company Stockholder, Option holder or former
stockholder or option or warrant holder of the Company (including, but not
limited to, a holder or former holder of Dissenting Shares), or any other
Person, seeking to assert, or based upon: (i) ownership or rights to ownership
of any shares of stock of the Company which differ from those set forth in the
Disclosure Schedule; (ii) any rights of a stockholder (other than the right to
receive the Aggregate Transaction Consideration pursuant to this Agreement),
including any option, preemptive rights or rights to notice or to vote;
(iii) any rights under the Articles of Incorporation or By-laws of the Company;
(iv) any claim that his, her or its shares were wrongfully repurchased by the
Company; (v) any inaccuracy or misstatement in a Payment Information
Certificate, with respect or related to any Payment Information, or any release
or

 

-48-

 



 

--------------------------------------------------------------------------------

 

 

disbursement of any Escrow Amount in accordance with the Payment Information set
forth in any Payment Information Certificate; or

(f)        Any Third Party Actions concerning matters related to the Company
which matter giving rise to the Third Party Action occurred prior to the Closing
Date, regardless of when such Third Party Action is filed or otherwise
instituted.

(g)       To the extent any Damages to which the Parent is entitled to
indemnification pursuant to this Article VII consists of (i) fees, costs and
expenses of Parent’s, the Surviving Corporation’s or their Affiliate’s outside
legal counsel and professional advisors or (ii) amounts paid to a third-party as
part of a judgment, settlement or other resolution of a Third Party Claim, then
in such event Parent shall be entitled to indemnification at the rate of 110% of
any such Damages actually incurred by Parent, the Surviving Corporation or their
Affiliates. To the extent any director or employee of the Parent, the Surviving
Corporation or their Affiliates (including, but not limited to, individuals that
may be Constituents) spends time managing, negotiating, overseeing, preparing
for, defending or otherwise focusing their time on claims or other matters to
which the Parent is entitled to indemnification pursuant to this Article VII,
the Parent shall be entitled (in addition to any other indemnification to which
it is entitled hereunder) to indemnification for each hour (or six minute
intervals of a partial hour) spent by any such director or employee at the rate
of 150% of such director’s or employee’s Per Hour Rate. The Parent shall also be
entitled to indemnification pursuant to, and at the rates set forth in, this
Section 7.1(g) for (i) fees, costs and expenses of Parent’s, the Surviving
Corporation’s or their Affiliate’s outside legal counsel and professional
advisors and (ii) time spent by any director or employee of the Parent, the
Surviving Corporation or their Affiliates (including, but not limited to,
individuals that may be Constituents), in connection with or related to (A) the
review, negotiation and approval of the consents, releases and/or waivers
contemplated by Section 1.9(b)(i) of this Agreement or (B) any dispute regarding
or under a contract or agreement to which consents, releases and/or waivers are
required to be obtained pursuant to Section 1.9(b)(i) of this Agreement.

7.2       Indemnification by the Parent. The Parent shall indemnify the
Constituents in respect of, and hold them harmless against, any and all Damages
incurred or suffered by the Constituents resulting from, relating to or
constituting:

(a)       any breach of any representation or warranty of the Parent or the
Merger Sub contained in this Agreement or any other agreement or instrument
furnished by the Parent or the Merger Sub to the Company or the Stockholder
Representatives pursuant to this Agreement; or

(b)       any failure to perform any covenant or agreement of the Parent or the
Merger Sub contained in this Agreement or any agreement or instrument furnished
by the Parent or the Merger Sub to the Company or the Stockholder
Representatives pursuant to this Agreement.

 

7.3

Indemnification Claims.

 

-49-

 



 

--------------------------------------------------------------------------------

 

 

(a)       Notice of Third Party Actions. An Indemnified Party shall give written
notification to the Indemnifying Party of the commencement of any Third Party
Action. Such notification shall be given within twenty (20) days after receipt
by the Indemnified Party of notice of such Third Party Action, and shall
describe in reasonable detail (to the extent known by the Indemnified Party) the
facts constituting the basis for such Third Party Action and the amount of the
claimed Damages; provided, however, that no delay or failure on the part of the
Indemnified Party in so notifying the Indemnifying Party shall relieve the
Indemnifying Party of any liability or obligation hereunder except to the extent
of any damage or liability caused by or arising out of such failure.

(b)       Indemnification by the Constituents of Third Party Actions. The
obligations and liabilities of the Constituents with respect to a Third Party
Action for which the Parent is entitled to indemnification pursuant to this
Article VII will be subject to the following terms and conditions. The Parent
will have the right (including the selection of counsel) to defend against,
direct the defense of, or settle any such Third Party Action and any related
Legal Proceeding, but the Stockholder Representatives must reasonably cooperate
in the defense thereof. In connection therewith, the Parent agrees (i) to keep
the Stockholder Representatives reasonably informed of its defense and
resolution of the Third Party Action, (ii) to report to the Stockholder
Representatives in writing, at least quarterly, as to the amount of Damages
(including attorneys’ fees and expenses) incurred as of the date of such report,
and (iii) that it will make reasonable judgments with respect to incurring costs
and expenses (including the selection of outside counsel) in a similar matter
and based on similar factors as it does for similar third party claims for which
it has no claim against the Constituents for indemnification. No compromise,
discharge or settlement of, or admission of liability in connection with, such
claims may be effected by the Parent without the written consent of the
Stockholder Representatives (which consent will not be unreasonably withheld or
delayed), unless the Parent has waived any right to indemnification therefor by
the Constituents. So long as the Parent is conducting the defense of the Third
Party Action in accordance with clause (ii) of this Section 7.3(b), the
Stockholder Representatives may retain separate co-counsel at their sole cost
and expense and participate in the defense of the Third Party Action.

(c)       Indemnification by the Parent of Third Party Actions. The obligations
and liabilities of Parent hereunder with respect to a Third Party Action for
which the Constituents are entitled to indemnification pursuant to this Article
VII will be subject to the following terms and conditions:

(i)        The Parent will have the right, but not the obligation, to defend
against and to direct the defense of any such Third Party Action and any related
Legal Proceeding at the Parent’s sole cost and expense and with counsel of
Parent’s choosing (subject to the approval of the Stockholder Representatives,
which will not be unreasonably withheld or delayed) and the Stockholder
Representatives will reasonably cooperate in the defense thereof. The
Stockholder Representatives may participate in such defense with counsel of
their own choosing, provided that the Parent will not, following written notice
of its election to defend against and direct the defense of any such Third Party
Action, be liable to the Constituents under this Article VII for any fees of
other counsel or any other expenses with respect to the defense of such Legal
Proceeding incurred by the Constituents in connection with the defense of such
Legal Proceeding unless the Constituents are also a party to such Third Party
Action and the

 

-50-

 



 

--------------------------------------------------------------------------------

 

 

Stockholder Representatives determine in good faith that Constituents have
available to them one or more defenses or counterclaims that are inconsistent
with those of the Parent. If the Parent assumes the defense of a Third Party
Action, no compromise, discharge or settlement of, or admission of liability in
connection with, such claims may be effected by the Parent without the written
consent of the Stockholder Representatives (which consent will not be
unreasonably withheld or delayed) unless (x) there is no finding or admission of
any violation of law or any violation of the rights of any Person and no effect
on any other claims that may be made against the Constituents, and (y) the sole
relief provided is monetary damages that are paid in full by the Parent. The
Parent will have no liability with respect to any compromise or settlement of
such claims effected without its written consent (which consent will not be
unreasonably withheld or delayed).

(ii)       Notwithstanding the provisions of Section 7.3(c)(i) of this
Agreement, if the Parent fails or refuses to undertake the defense of such Third
Party Action within fourteen (14) days after delivery of written notification to
the Parent of the commencement of such Third Party Action or if the Parent later
withdraws from such defense, the Stockholder Representatives will have the right
to undertake the defense of such claim with counsel of their own choosing, with
the Parent responsible for the costs and expenses of such defense and bound by
any determination made in such Third Party Action or any compromise or
settlement effected by the Constituents.

(d)       In order to seek indemnification under this Article VII, an
Indemnified Party shall deliver a Claim Notice to the Indemnifying Party. If the
Indemnified Party is the Parent and is seeking to enforce such claim pursuant to
the Escrow Agreement, the Indemnifying Party shall deliver a copy of the Claim
Notice to the Escrow Agent.

(e)       Within 20 days after delivery of a Claim Notice, the Indemnifying
Party shall deliver to the Indemnified Party a Response, in which the
Indemnifying Party shall either: (i) agree that the Indemnified Party is
entitled to receive all of the Claimed Amount (in which case the Response shall
be accompanied by a payment by the Indemnifying Party to the Indemnified Party
of the Claimed Amount, by check or by wire transfer, provided that if the
Indemnified Party is the Parent and is seeking to enforce such claim pursuant to
the Escrow Agreement, the Indemnifying Party and the Indemnified Party shall
deliver to the Escrow Agent, within three (3) days following the delivery of the
Response, a written notice executed by both parties instructing the Escrow Agent
to release the Claimed Amount to the Parent from the Escrow Amount); (ii) agree
that the Indemnified Party is entitled to receive the Agreed Amount (in which
case the Response shall be accompanied by a payment by the Indemnifying Party to
the Indemnified Party of the Agreed Amount, by check or by wire transfer,
provided that if the Indemnified Party is the Parent and is seeking to enforce
such claim pursuant to the Escrow Agreement, the Indemnifying Party and the
Indemnified Party shall deliver to the Escrow Agent, within three (3) days
following the delivery of the Response, a written notice executed by both
parties instructing the Escrow Agent to release the Claimed Amount to the Parent
from the Escrow Amount); or (iii) dispute that the Indemnified Party is entitled
to receive any of the Claimed Amount.

(f)        During the 30-day period following the delivery of a Response that
reflects a Dispute, the Indemnifying Party and the Indemnified Party shall use
good faith efforts

 

-51-

 



 

--------------------------------------------------------------------------------

 

 

to resolve the Dispute. If the Dispute is not resolved within such 30-day
period, such Dispute shall be settled by final, binding arbitration pursuant to
the Federal Arbitration Act, 9 U.S.C. § 1 et seq., in accordance with the
applicable rules of the American Arbitration Association (“AAA”) in effect at
such time, which will be the sole and exclusive procedures for any such
disagreement. The arbitration will be heard before a sole neutral arbitrator
mutually agreed upon by the Indemnifying Party and the Indemnified Party. If
such Parties cannot agree upon such an arbitrator within ten (10) Business Days
after the date referenced in the first sentence of this subsection (iii), AAA
will appoint an arbitrator with expertise in the general industry of the
business engaged in by the Surviving Corporation. Without limiting the
generality of the foregoing, the arbitrator will have no authority to award any
special, punitive, exemplary, consequential, incidental or indirect losses or
Damages. Judgment upon any award granted in a proceeding brought pursuant to
this subsection (f) may be entered in any court of competent jurisdiction. If
the Indemnified Party is the Parent and is seeking to enforce the claim that is
the subject of the Dispute pursuant to the Escrow Agreement, the Indemnifying
Party shall deliver to the Escrow Agent, promptly following resolution of the
Dispute (whether by mutual agreement, arbitral decision or otherwise), a written
notice executed by both parties instructing the Escrow Agent as to what (if any)
portion of the Escrow Amount shall be released to the Parent and/or the
Indemnifying Stockholders (which notice shall be consistent with the terms of
the resolution of the Dispute). All arbitration proceedings will take place in
Philadelphia, Pennsylvania, unless the Dispute or a portion thereof relates to
or involves (i) a contract or agreement to which consents, releases and/or
waivers are required to be obtained pursuant to Section 1.9(b)(i) of this
Agreement, or (ii) the Parent’s right to indemnification pursuant to the last
sentence of Section 7.1(g), in which case the arbitration proceedings will take
place in Orange County, California. Should it become necessary to resort or
respond to court proceedings to enforce a Party’s compliance with Article VII,
such proceedings will be brought only in the federal or state courts located in
Philadelphia, Pennsylvania or Orange County, California, as applicable
(determined based on the nature of and corresponding location for arbitration of
the Dispute in accordance with the immediately preceding sentence), which will
have exclusive jurisdiction to resolve any disputes with respect to Article VII,
with each Party irrevocably consenting to the jurisdiction thereof.

7.4       Survival of Representations and Warranties. All representations and
warranties that are covered by the indemnification agreements in Section 7.1(a)
and Section 7.2(a) of this Agreement shall (a) survive the Closing and (b) shall
expire on the date which is twenty-four (24) months following the Closing Date
except for those representations and warranties concerning Capitalization
(Section 2.2), Taxes (Section 2.9), Employee Benefits (Section 2.21) and
Environmental (Section 2.22), which shall be for their respective statute of
limitations. If an Indemnified Party delivers to an Indemnifying Party, before
expiration of a representation or warranty, either a Claim Notice based upon a
breach of such representation or warranty, or an Expected Claim Notice based
upon a breach of such representation or warranty, then the applicable
representation or warranty shall survive until, but only to the extent of, and
for purposes of the resolution of, the specific matter covered by such notice.
If the Legal Proceeding or written claim with respect to which an Expected Claim
Notice has been given is definitively withdrawn or resolved, the Indemnified
Party shall promptly so notify the Indemnifying Party and if the Indemnified
Party has delivered a copy of the Expected Claim Notice to the Escrow Agent with
respect to such Expected Claim Notice, the Indemnifying Party and the
Indemnified Party shall promptly deliver to the Escrow Agent a written notice
executed by both parties

 

-52-

 



 

--------------------------------------------------------------------------------

 

 

instructing the Escrow Agent to release such retained funds from the Escrow
Amount in accordance with the resolution of such matter pursuant to the terms of
the Escrow Agreement. The rights to indemnification set forth in this Article
VII shall not be affected by (i) any investigation or due diligence conducted by
or on behalf of an Indemnified Party or any knowledge acquired (or capable of
being acquired) by an Indemnified Party, whether before or after the date of
this Agreement or the Closing Date, with respect to the inaccuracy or
noncompliance with any representation, warranty, covenant or obligation which is
the subject of indemnification hereunder or (ii) any waiver by an Indemnified
Party of any Closing condition relating to the accuracy of representations and
warranties or the performance of or compliance with agreements and covenants.

7.5       Treatment of Indemnity Payments. Any payments made to an Indemnified
Party pursuant to this Article VII shall be treated as an adjustment to the
Aggregate Transaction Consideration for Tax purposes.

 

7.6

Limitations.

(a)       No claim for indemnity under this Agreement may be made unless (i) the
amount of determined indemnifiable Damages incurred with respect to such claim
exceeds fifteen thousand dollars ($15,000), and (ii) the aggregate of all claims
for Damages exceeds one hundred fifty thousand dollars ($150,000), at which time
claims may be made for the amount of by which the aggregate of all such claims
for Damages exceeds one hundred fifty thousand dollars ($150,000). By way of
example only, if there are a series of claims that aggregate $150,001, then
Parent may make a claim for indemnity in the amount of $1; and thereafter may
make claims for indemnity for the entire amount of such claims. Notwithstanding
anything to the contrary in this Agreement, the Parent’s right to the following
indemnity shall not be subject to the limitations, and shall be without regard
to the threshold amounts, of this Section 7.6(a): (i) the indemnity obligations
set forth in Section 7.1(d) and the last sentence of Section 7.1(g) and (ii) any
Third Party Action regarding or under a contract or agreement to which consents,
releases and/or waivers are required to be obtained pursuant to Section
1.9(b)(i) of this Agreement.

(b)       The Parent shall be limited to the following rights in satisfying its
claims for Damages under Section 1.6 and 1.8 and Article VII and VIII:

(i)        The Parent shall have the obligation to satisfy any indemnifiable
Damages which it may determine under Sections 1.6 and 1.8 and Articles VII and
VIII hereof first from the Escrow Amount and then as set forth in subsection
(ii) hereof.

(ii)       To the extent that the Escrow Amount is insufficient to pay in full
any determined indemnifiable Damages under Sections 1.6 and 1.8 and Articles VII
and VIII hereof, the Parent shall have the right to set off any determined
indemnifiable Damages under Sections 1.6 and 1.8 and Articles VII and VIII
hereof against any amounts payable, but not yet paid, to the Constituents
hereunder, including, without limitation, any additional consideration payable
under Sections 1.6 and 1.7 of this Agreement.

 

-53-

 



 

--------------------------------------------------------------------------------

 

 

(iii)      For purposes of clarity: (A) except as set forth in Section 7.6(g)
below, Parent’s right to recovery for indemnifiable Damages under Section 1.6
and 1.8 and Article VII and VIII of this Agreement shall be limited to the
remedies described in Section 7.6(b)(i) and 7.6(b)(ii) above; and (B) Parent
shall have the right to satisfy any indemnifiable Damages in accordance with
Sections 7.6(b)(i) and (b)(ii) above against the entire amount of the Escrow
Amount and any and all amounts payable, but not yet paid, to the Constituents
hereunder, not just portions thereof that would otherwise be paid or disbursed
to the Indemnifying Stockholders, and the Constituents understand, acknowledge
and agree (as evidenced by, in the case of the Company Stockholders, the
approval of the Merger and, in the case of the holders of Options, the execution
and delivery of the Option Termination Agreements by such holders of Options) to
the foregoing. Notwithstanding the preceding, except as set forth in Section
7.6(g) below, in no event shall Parent have the right to recover any amount
previously paid to the Constituents or to proceed directly against any
individual Constituent in order to recover for any indemnifiable Damages under
Section 1.6 and 1.8 and Article VII and VIII of this Agreement.

(iv)      Notwithstanding any other provision herein, to the extent that any
indemnifiable Damages under Section 1.6, Section 1.8, Article VII or Article
VIII are satisfied, they shall not otherwise be deducted from Post-Closing Net
Income of the Surviving Corporation for purposes of determining the Earnout
Payments.

(c)       In determining the amount of any indemnification obligations under
this Article VII, the amount of any obligation for which indemnification may be
claimed by any Indemnified Party shall be reduced by any insurance proceeds
received by the Indemnified Party (or by any Affiliate of the Indemnified Party)
with respect to the matter that is the subject of the indemnified claim or any
tax benefit actually received as a reduction in tax due or receipt of a tax
refund. Each Indemnified Party (on behalf of itself and its Affiliates) agrees
to make good faith, commercially reasonably efforts to obtain all such insurance
proceeds available to it; provided, however, that no claim for indemnification
shall be conditioned upon the final resolution of such insurance claim – the
proceeds of such claim to be paid back to the Indemnifying Party if collected
after the payment by the Indemnifying Party to the Indemnified Party concerning
such claim.

(d)       Notwithstanding anything to the contrary contained in this Agreement,
no claim for indemnity under this Agreement may be made to the extent such claim
relates to amounts that are accrued for as current liabilities on the Final
Balance Sheet as determined by the parties pursuant to Section 1.6.

(e)       In no event shall Parent’s aggregate indemnity obligation for a breach
of the representations and warranties set forth in Section 3.7 exceed
$2,750,000.

(f)        The remedies set forth in this Article VII shall be the exclusive
remedy of the Parties with respect to the matters set forth in this Article VII.

(g)       Notwithstanding anything to the contrary in this Agreement, the
limitations set forth in this Section 7.6, including, but not limited to Section
7.6(f), or elsewhere in this Agreement shall not apply to claims based on fraud
or intentional misrepresentation on

 

-54-

 



 

--------------------------------------------------------------------------------

 

 

the part of any Indemnifying Stockholder, with respect to which claims the
Parent and its Affiliates reserve any and all rights and remedies to which they
may be entitled at law or in equity; provided, however, that Parent’s right to
recovery under this Section 7.6(g) shall be limited to (i) recovery from the
Escrow Amount, (ii) a right to set off against any amounts payable to the
Constituents hereunder, including, without limitation, any additional
consideration payable under Sections 1.6 and 1.7 of this Agreement and (iii)
recovery directly from the Indemnifying Stockholders up to an amount equal to
the final Adjusted Aggregate Payment Amount received and to be received by the
Indemnifying Stockholders hereunder, but, as to each individual Indemnifying
Stockholder in no event shall such amount be more than such Indemnifying
Stockholder’s Total Share of such damages. For purposes of the immediately
preceding subsection (iii), any Parent Shares received by the Indemnifying
Stockholders hereunder, whether or not then held by such Indemnifying
Stockholder, shall be valued using the Share Valuation Method.

ARTICLE VIII

TAX MATTERS

8.1       Tax Indemnification. The Indemnifying Stockholders shall indemnify and
hold harmless the Parent and the Surviving Corporation, and any successors
thereto or Affiliates thereof, in respect of and against Damages resulting from,
relating to, or constituting (x) a breach of any representation contained in
Section 2.9 of this Agreement, (y) the failure to perform any covenant or
agreement set forth in this Article VIII, and (z) without duplication, the
following Taxes:

(a)       Any Taxes for any Taxable period ending on or before Closing Date due
and payable by the Company and not reserved for on the Final Balance Sheet;

(b)       Any Taxes for any Taxable period ending on or before the Closing Date
for which the Company has any liability as a transferee or successor, or
pursuant to any contractual obligation or otherwise and not reserved for on the
Final Balance Sheet; and

(c)       Any transfer, sales, use, stamp, conveyance, value added, recording,
registration, documentary, filing and other non-income Taxes and administrative
fees (including, without limitation, notary fees) arising in connection with the
consummation of the series of transactions contemplated by this Agreement
whether levied on the Parent, the Surviving Corporation, the Company or any of
the Constituents.

 

8.2

Preparation and Filing of Tax Returns; Payment of Taxes.

(a)       The Parent shall prepare and timely file or shall cause to be prepared
and timely filed all Tax Returns for the Company that are required to be filed
(taking into account extensions) after the Closing Date. The Parent shall make
or cause to be made all payments required with respect to any such Tax Returns.

(b)       Any Tax Return to be prepared and filed for Taxable periods beginning
before the Closing Date and ending after the Closing Date shall be prepared on a
basis consistent with the last previous similar Tax Return to the extent
permitted under applicable law.

 

-55-

 



 

--------------------------------------------------------------------------------

 

 

8.3       Audits, Assessments, Etc. Whenever any taxing authority sends a notice
of an audit, initiates an examination of the Company, or otherwise asserts a
claim, makes an assessment, or disputes the amount of Taxes for which the
Constituents are or may be liable under this Agreement, the Parent shall
promptly inform the Stockholder Representatives. The failure of the Parent to
notify the Stockholder Representatives promptly shall not relieve the
Constituents of any obligations under this Agreement except to the extent such
failure materially prejudices the Constituents. The Parent shall have the
exclusive right to control any resulting proceedings. The Stockholder
Representatives shall have the right to participate at the Constituents’ own
expense, in such proceeding, or portion thereof, only to the extent such
proceeding, or portion thereof, or determination, or portion thereof, affects
the amount of Taxes for which the Constituents are liable under this Agreement,
and the Parent may settle any such proceeding or determination, or portion
thereof, to the extent such proceeding or determination affects the amount of
Taxes for which the Constituents are liable under this Agreement only with the
prior written consent of the Stockholder Representatives, which consent shall
not be unreasonably withheld.

8.4       Termination of Tax Sharing Agreements. All Tax sharing, Tax indemnity
or Tax distribution agreements or similar arrangements with respect to or
involving the Company shall be terminated prior to the Closing Date and, after
the Closing Date, the Parent, the Company, the Surviving Corporation and their
Affiliates shall not be bound thereby or have any liability thereunder for
amounts due in respect of periods ending on or before the Closing Date.

 

8.5

Indemnification Claims.

(a)       Scope of Article VIII. Any claim by any Party relating to a breach by
another Party of its obligations under this Article VIII shall be pursued in
accordance with the procedures for indemnification claims set forth in this
Article VIII, and shall not, except for Section 7.6, otherwise be subject to the
terms and conditions, set forth in Article VII. To the extent there is any
inconsistency between the terms of Article VII and this Article VIII with
respect to the allocation of responsibility between the Company, the
Constituents and the Parent for Taxes relating to the business of the Company,
the provisions of this Article VIII shall govern.

(b)       Claim Procedure. For purposes of clarification, (i) claims for a
breach of an obligation under this Article VIII may be made by a Party at any
time prior to the thirtieth (30th) day after the expiration of the statute of
limitations applicable to the Tax matter to which the claim relates, (ii) in
order to seek indemnification under this Article VIII, the Parent shall deliver
a Claim Notice to the Stockholder Representatives, and if the Parent is seeking
to enforce such claim pursuant to the Escrow Agreement, the Parent shall deliver
a copy of the Claim Notice to the Escrow Agent in the form prescribed by the
Escrow Agreement, (iii) upon delivery of any Claim Notice hereunder, the
applicable representation or warranty shall survive until, but only to the
extent of, and for purposes of the resolution of, the specific matter covered by
such notice, (iv) the Parent and Stockholder Representatives shall promptly
deliver to the Escrow Agent a written notice executed by both parties
instructing the Escrow Agent to release such retained funds of the Escrow Amount
pursuant to the terms of the Escrow Agreement in accordance with resolution of
the matter, and (v) within twenty (20) days after delivery of a Claim Notice,
the Stockholder Representatives shall deliver to the Parent a Response in which

 

-56-

 



 

--------------------------------------------------------------------------------

 

 

the Stockholder Representatives shall: (1) agree that the Parent is entitled to
receive all of the Claimed Amount (in which case the Stockholder Representatives
and the Parent shall deliver to the Escrow Agent, within three days following
the delivery of the Response, a written notice executed by the Stockholder
Representatives and the Parent instructing the Escrow Agent to release the
Claimed Amount (or, if lesser, the amount remaining in the Escrow Amount) to the
Parent); (2) agree that the Parent is entitled to receive the Agreed Amount (in
which case the Stockholder Representatives and the Parent shall deliver to the
Escrow Agent, within three (3) days following the delivery of the Response, a
written notice executed by the Stockholder Representatives and the Parent
instructing the Escrow Agent to release the Agreed Amount (or, if lesser, the
amount remaining in the Escrow Amount) to the Parent), or (3) dispute that the
Parent is entitled to receive any of the Claimed Amount.

8.6       Dispute Resolution. During the thirty (30) day period following the
delivery of a Response that reflects a Dispute, the Parent and the Stockholder
Representatives shall attempt in good faith to resolve the Dispute. If, at the
end of the thirty (30) day period, the Parent and the Stockholder
Representatives have not resolved such Dispute, the Parent and the Stockholder
Representatives shall refer the Dispute for determination to the Accountants
(selected in accordance with Section 1.6(d)(iii)) who shall act as experts, not
as arbitrators, and the parties will be reasonably available and work diligently
to facilitate the Accountants to render a determination within a twenty (20) day
period immediately following the referral to them. A determination by the
Accountants with respect to any item of Dispute submitted to them will be
binding on the Parent and the Constituents. The fees and expenses of the
Accountants shall be borne equally by the Constituents on the one hand and the
Parent on the other hand.

8.7       Limitations. The Constituents shall have no right of contribution
against the Company or the Surviving Corporation with respect to any breach by
the Company of any of its representations, warranties, covenants or agreements.
Any payments made to the Parent pursuant to this Article VIII shall be treated
as an adjustment to the Aggregate Transaction Consideration for Tax purposes.

ARTICLE IX

TERMINATION

9.1       Termination of Agreement. The Parties may terminate this Agreement
prior to the Closing, as provided below:

 

(a)

the Parties may terminate this Agreement by mutual written consent;

(b)       the Parent may terminate this Agreement by giving written notice to
the Company in the event the Company or any Constituent is in breach of any
representation, warranty or covenant contained in this Agreement, and such
breach (i) individually or in combination with any other such breach, would
cause the conditions set forth in clauses (b) or (c) of Section 6.1 not to be
satisfied and (ii) is not cured within twenty (20) days following delivery by
the Parent to the Company of written notice of such breach;

(c)       the Company may terminate this Agreement by giving written notice to
the Parent in the event the Parent or the Merger Sub is in breach of any
representation, warranty

 

-57-

 



 

--------------------------------------------------------------------------------

 

 

or covenant contained in this Agreement, and such breach (i) individually or in
combination with any other such breach, would cause the conditions set forth in
clauses (b) and (c) of Section 6.2 not to be satisfied and (ii) is not cured
within twenty (20) days following delivery by the Company to the Parent of
written notice of such breach;

(d)       the Parent may terminate this Agreement by giving written notice to
the Company if the Closing shall not have occurred on or before November 15,
2008 by reason of the failure of any condition precedent under Section 6.1
(unless the failure results primarily from a breach by the Parent or the Merger
Sub of any representation, warranty or covenant contained in this Agreement); or

(e)       the Company may terminate this Agreement by giving written notice to
the Parent if the Closing shall not have occurred on or before November 15, 2008
by reason of the failure of any condition precedent under Section 6.2 (unless
the failure results primarily from a breach by the Company or any Constituent of
any representation, warranty or covenant contained in this Agreement).

9.2       Effect of Termination. If any Party terminates this Agreement pursuant
to Section 9.1, all obligations of the Parties hereunder shall terminate without
any liability of any Party to any other Party; provided that each Party shall
remain liable for any breach of this Agreement prior to its termination; and
provided, further, that the provisions of Sections 5.8 and 5.10, and this
Section 9.2 shall remain in full force and effect and survive any termination of
this Agreement pursuant to the terms of this Article IX.

ARTICLE X

DEFINITIONS

For purposes of this Agreement, each of the following terms shall have the
meaning set forth below.

“AAA” shall have the meaning set forth in Section 1.7(f)(iii) of this Agreement.

“Acceleration Event” shall mean the occurrence of any of the following events:
(i) the consummation of a transaction that results in the sale or other
disposition of all or a majority of the equity interestsor assets of NextGen to
a Person that is not an Affiliateof the Parent or (ii) NextGen is consolidated
or merged with or into or acquired by another Person and NextGen is not the
surviving entity in such transaction, or (iii) the events described in clauses
(i) or (ii) occur with respect to Parent and either (A) the purchasing or
surviving entity has a product of service offering that is competitive with that
offered by the Surviving Corporation, or (B) the operations the Surviving
Corporation are combined with a business division or subsidiary of the
purchasing or surviving entity, as the case may be, so as to make the
delineation of actual financial results for the Surviving Corporation impossible
or unreasonably difficult to calculate.

“Accountants” shall have the meaning set forth in Section 1.6(d)(iii) of this
Agreement.

“Accounting Policies” shall mean the cost accounting policies set forth in
Exhibit E to this Agreement.

 

-58-

 



 

--------------------------------------------------------------------------------

 

 

“Acquired Person” shall mean any Person engaged in a business, line of business,
or with a product substantially identical to the Business that is acquired by or
otherwise combined with the Surviving Corporation or Parent or any other
Affiliate of Parent which acquisition or combination occurs after the Closing,
regardless of the form or such acquisition or combination (e.g., by stock
purchase, merger, consolidation or otherwise).

“Adjusted Aggregate Payment Amount” shall have the meaning set forth in Exhibit
C to this Agreement.

“Adjusted Company Shares Outstanding” shall have the meaning set forth in
Exhibit C to this Agreement.

“Adjusted Forecast” shall have the meaning set forth in Exhibit C to this
Agreement.

“Affiliate” shall mean any affiliate, as defined in Rule 12b-2 under the
Securities Exchange Act of 1934.

“Agreed Amount” shall mean part, but not all, of the Claimed Amount as mutually
agreed to by (a) Indemnifying Party and Indemnified Party (for purposes of
Article VII) or (b) by Parent and Stockholder Representatives (for purposes of
Article VIII).

“Aggregate Exercise Price” shall have the meaning set forth in Exhibit C to this
Agreement.

“Aggregate Transaction Consideration” shall mean the sum of (a) the Closing
Amount, (b) any Closing Amount Adjustment payable to the Constituents in
accordance with Section 1.6 hereof, (c) the First Earnout Period Payment, if
any, (d) the Second Earnout Period Payment, if any, and (e) any amount released
to the Constituents from the Escrow Amount, both previously paid and then
currently payable as of the applicable Payment Date.

“Agreement” shall have the meaning set forth in the first paragraph of this
Agreement.

“AR Measuring Date” shall have the meaning set forth in Section 1.9(b)(ii) of
this Agreement.

“Bonus Pool” shall have the meaning set forth in Section 5.13 of this Agreement.

“Business” shall mean the provision of revenue cycle management services as
provided by the Company to physician groups and ambulatory care centers as of
the Effective Time, consisting of outsourced billing management services, claims
denial management, software sales, technology support services, account
management services and data management and decision support information
technology. As of the Effective Time, the Company conducts the following
functions and activities in order to provide such services to healthcare
providers: (i) comprehensive billing and fee collection; (ii) printing and
mailing of claim forms and electronic submission of claims and printing and
mailing of patient statements; (iii) posting of payments, management of
adjustments and explanation of benefits reviews; (iv) designing and automating
provider-specific sets of decision criteria to bill, correct and remedy, collect
and monitor revenue cycle trends using rules-based analytics (including Denial
Tracker, Resolution Manager and

 

-59-

 



 

--------------------------------------------------------------------------------

 

 

Claim Arrange proprietary software applications); (v) re-selling third-party
practice management software; (vi) training with regards to and support of,
selected third-party software; (vii) client implementation and customer support;
(viii) providing data analytics, application interfaces, and application
hosting; and (ix) routine account manager client meetings and client performance
reviews.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in the City of Baltimore, Maryland are required or
authorized by law to be closed.

“Cash” shall mean all cash and cash equivalents of the Company as of the Closing
(including liquid debt instruments held as assets of the Company with maturities
of three months or less), calculated in accordance with GAAP and the Accounting
Policies.

“CERCLA” shall mean the federal Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended.

“Claim Notice” shall mean written notification which contains (i) a description
of the Damages incurred or reasonably expected to be incurred by the Indemnified
Party and the Claimed Amount of such Damages, to the extent then known, (ii) a
statement that the Indemnified Party is entitled to indemnification under
Article VII for such Damages and a reasonable explanation of the basis therefor,
and (iii) a demand for payment in the amount of such Damages.

“Claimed Amount” shall mean the amount of any Damages incurred or reasonably
expected to be incurred by the Indemnified Party.

“Closing” shall mean the closing of the series of transactions contemplated by
this Agreement.

“Closing Accounts Receivable” shall mean each and all accounts receivable of the
Company as of the Closing Date, net of any reserves.

“Closing Amount” shall mean nineteen million dollars ($19,000,000) consisting
of:

(i) $16,250,000 in cash; and

(ii) $2,750,000 in Parent Shares.

The Closing Amount shall be (a) reduced or increased by the Estimated Net Debt
Adjustment, if any, (b) reduced or increased by the Estimated Working Capital
Adjustment, if any; and (c) less the $8,000,000 in cash amount into the Escrow
Amount at Closing. The Parent Shares shall be valued using the Share Valuation
Method.

“Closing Amount Adjustment” shall have the meaning set forth in Section 1.6(c)
of this Agreement.

 

-60-

 



 

--------------------------------------------------------------------------------

 

 

“Closing Date” shall have the meaning set forth in Section 1.2.

“Closing Date Working Capital” shall mean, as of the Closing Date and giving
effect to the consummation of the Merger, the excess of the Company’s total
current assets (including accounts receivable and prepaid expenses but excluding
Cash), minus total current liabilities (excluding the current portion of any
Debt but including the Company Closing Expenses), determined in accordance with
GAAP and the Accounting Policies, subject to such other adjustments as may be
specifically set forth on Section 1.6(d)(i) of the Disclosure Schedule.

“COBRA” shall have the meaning set forth in Section 2.21(f) of this Agreement.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Company” shall have the meaning set forth in the first paragraph of this
Agreement.

“Company Certificate” shall mean a certificate to the effect that each of the
conditions specified in of Section 6.1 of this Agreement is satisfied in all
respects.

“Company Closing Expenses” shall mean the expenses incurred by the Company in
connection with the consummation of the series of transactions contemplated
hereby, including, without limitation, transaction-related expenses of counsel
and accountants (but not including regular audit fees), printing, filing,
investment banking and financial advisory fees and commissions.

“Company Intellectual Property” shall mean the Intellectual Property owned by
the Company and used in connection with the Business.

“Company Material Adverse Effect” shall mean any material adverse change, event,
circumstance or development with respect to, or material adverse effect on, (i)
the business, assets, liabilities, capitalization, condition (financial or
other), or results of operations of the Company or (ii) the ability of the
Parent to operate the Business in the manner in which it is conducted at the
time of Closing. For the avoidance of doubt, the Parties agree that the terms
“material,” “materially” or “materiality” as used in this Agreement with an
initial lower case “m” shall have their respective customary and ordinary
meanings, without regard to the meaning ascribed to Company Material Adverse
Effect.

“Company Plan” shall mean any Employee Benefit Plan maintained, or contributed
to, by the Company or any ERISA Affiliate.

“Company Shares” shall mean the shares of common stock, $0.01 par value per
share, of the Company.

“Company Stock Plan” shall mean any stock option plan or other stock or
equity-related plan of the Company.

“Company Stockholders” shall mean the stockholders of record of the Company
immediately prior to the Effective Time.

 

-61-

 



 

--------------------------------------------------------------------------------

 

 

“Constituents” shall mean each of:

(i)        the Company Stockholders holding Company Shares (excluding Dissenting
Shares), including those holders of Options who exercise their Options
immediately prior to Closing; and

(ii)       those holders whose Options are delivered to Parent for cancellation
and who execute Option Termination Agreements in accordance with Section
1.3(b)(ii) hereof.

“Customer Deliverables” shall mean the services that the Company or the
Subsidiary (i) currently provides, or (ii) has provided within the previous five
years.

“Customer Termination” shall mean notice given by a customer to the Surviving
Corporation that such customer is terminating its customer relationship with the
Surviving Corporation.

“Damages” shall mean any and all debts, obligations and other liabilities
(whether absolute, accrued, contingent, fixed or otherwise, or whether known or
unknown, or due or to become due or otherwise), diminution in value, monetary
damages (but not incidental, consequential or punitive damages), fines, fees,
penalties, interest obligations, deficiencies, losses and reasonable expenses
(including amounts paid in settlement, interest, court costs, reasonable costs
of investigators, reasonable fees and expenses of attorneys, accountants,
financial advisors and other experts, and other expenses of litigation).

“Debt” shall mean the sum of (a) all obligations of the Company for borrowed
money, or with respect to deposits or advances of any kind to the Company, (b)
all obligations of the Company evidenced by bonds, debentures, notes, preferred
stock or similar instruments, (c) all obligations of the Company upon which
interest charges are customarily paid, (d) all obligations of the Company under
conditional sale or other title retention agreements relating to property
purchased by the Company, (e) all obligations of the Company issued or assumed
as the deferred purchase price of property or services (excluding obligations of
the Company or creditors for raw materials, inventory, services and supplies
incurred in the Ordinary Course of Business), (f) all capitalized lease
obligations of the Company, (g) all obligations of others secured by any lien on
property or assets owned or acquired by the Company, whether or not the
obligations secured thereby have been assumed, (h) all obligations of the
Company under interest rate or currency hedging transactions (valued at the
termination value thereof), (i) all letters of credit issued for the account of
the Company, and (j) all guarantees and arrangements having the economic effect
of a guarantee by the Company of any indebtedness of any other person. For the
purposes of clarification, Debt does not include accounts payable or other
liabilities to the extent taken into account in calculating Closing Date Working
Capital as contemplated under Section 1.6 of this Agreement.

“Disclosure Schedule” shall mean the disclosure schedule provided by the Company
to the Parent on the date hereof and accepted in writing by the Parent.

“Dispute” shall mean the dispute resulting if the Indemnifying Party in a
Response disputes its liability for all or part of the Claimed Amount.

 

-62-

 



 

--------------------------------------------------------------------------------

 

 

“Dissenting Share Consideration” shall have the meaning set forth in Section
1.8(a) of this Agreement.

“Dissenting Shares” shall mean Company Shares held as of the Effective Time by a
Company Stockholder who has not voted such Company Shares in favor of the
adoption of this Agreement and with respect to which appraisal such Company
Stockholder shall be entitled to demand and perfect in accordance with
Section 3-202 of the MGCL following the Effective Time.

“Earnout Certificate” shall have the meaning set forth in Section 1.7(e) of this
Agreement.

“Earnout Payment” shall have the meaning set forth in Section 1.7(b) of this
Agreement.

“Effective Time” shall mean the time at which the Surviving Corporation files
the Maryland Articles of Merger with the Maryland State Department of
Assessments and Taxation.

“Employee Benefit Plan” shall mean any “employee pension benefit plan” (as
defined in Section 3(3) of ERISA), any “employee welfare benefit plan” (as
defined in Section 3(1) of ERISA), and any other written or oral plan, agreement
or arrangement involving direct or indirect compensation, including insurance
coverage, severance benefits, disability benefits, deferred compensation,
bonuses, stock options, stock purchase, phantom stock, stock appreciation or
other forms of incentive compensation or post-retirement compensation.

“Environmental Law” shall mean any federal, state or local law, statute, rule,
order, directive, judgment, Permit or regulation or the common law relating to
the environment, occupational health and safety, or exposure of persons or
property to Materials of Environmental Concern, including any statute,
regulation, administrative decision or order pertaining to: (i) the presence of
or the treatment, storage, disposal, generation, transportation, handling,
distribution, manufacture, processing, use, import, export, labeling, recycling,
registration, investigation or remediation of Materials of Environmental Concern
or documentation related to the foregoing; (ii) air, water and noise pollution;
(iii) groundwater and soil contamination; (iv) the release, threatened release,
or accidental release into the environment, the workplace or other areas of
Materials of Environmental Concern, including emissions, discharges, injections,
spills, escapes or dumping of Materials of Environmental Concern; (v) transfer
of interests in or control of real property which may be contaminated; (vi)
community or worker right-to-know disclosures with respect to Materials of
Environmental Concern; (vii) the protection of wild life, marine life and
wetlands, and endangered and threatened species; (viii) storage tanks, vessels,
containers, abandoned or discarded barrels and other closed receptacles; and
(ix) health and safety of employees and other persons. As used above, the term
“release” shall have the meaning set forth in CERCLA.

“Environmental Permits” shall mean all permits, approvals, identification
numbers, licenses and other authorizations required under or issued pursuant to
any applicable Environmental Law.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

 

-63-

 



 

--------------------------------------------------------------------------------

 

 

“ERISA Affiliate” shall mean any entity which is, or at any applicable time was,
a member of (1) a controlled group of corporations (as defined in Section 414(b)
of the Code), (2) a group of trades or businesses under common control (as
defined in Section 414(c) of the Code), or (3) an affiliated service group (as
defined under Section 414(m) of the Code or the regulations under Section 414(o)
of the Code), any of which includes or included the Company.

“Escrow Account” shall mean the escrow account with Escrow Agent in which the
Escrow Amount is deposited.

“Escrow Agreement” shall mean an escrow agreement in substantially the form
attached hereto as Exhibit F.

“Escrow Agent” shall mean the escrow agent under the Escrow Agreement, which
shall initially be US Bank, Los Angeles, California.

“Escrow Amount” shall mean (a) cash of $8,000,000 and (b) the First Earnout
Period Payment, when and if paid.

“Escrow Fund” shall mean the fund established pursuant to the Escrow Agreement,
including the amount paid by the Parent to the Escrow Agent at the Closing
pursuant to Section 1.9 of this Agreement.

“Estimated Net Debt” shall have the meaning set forth in Section 1.6(a)(ii) of
this Agreement.

“Estimated Net Debt Adjustment” shall have the meaning set forth in Section
1.6(a)(ii) of this Agreement.

“Estimated Working Capital” shall have the meaning set forth in
Section 1.6(b)(ii) of this Agreement.

“Estimated Working Capital Adjustment” shall have the meaning set forth in
Section 1.6(b)(ii) of this Agreement.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Expected Claim Notice” shall mean a notice that, as a result of a Legal
Proceeding instituted by or written claim made by a third party, an Indemnified
Party reasonably expects to incur Damages for which it is entitled to
indemnification under Article VII.

“Final Balance Sheet” shall have the meaning set forth in Section 1.6(d)(i) of
this Agreement.

“Final Revised Cumulative Price” shall have the meaning set forth in Exhibit C
to this Agreement.

“Financial Statements” shall mean:

 

-64-

 



 

--------------------------------------------------------------------------------

 

 

(a)       the balance sheet and statement of income, change in stockholders’
equity and cash flows of the Company as of the end of and for the last fiscal
year, which shall be audited by Stout, Causey & Horning, P.A. as the Company’s
independent auditing firm; and

(b)       the unaudited balance sheets and unaudited statements of income,
changes in stockholders’ equity and cash flows of the Company for the seven (7)
months ended as of July 31, 2008; and

(c)       the unaudited balance sheet of the Company as of the Most Recent
Balance Sheet Date.

“First Alternative Condition” shall have the meaning set forth in Section
1.9(b)(i) of this Agreement.

“First Condition” shall have the meaning set forth in Section 1.9(b)(i) of this
Agreement.

“First Earnout Period” shall have the meaning set forth in Section 1.7(a)(i) of
this Agreement.

“First Earnout Period Payment” shall have the meaning set forth in Section
1.7(a)(i) of this Agreement.

“GAAP” shall mean generally accepted accounting principles in the United States
of America applied on a consistent basis.

“Governmental Entity” shall mean any government or any agency, bureau, board,
commission, court, department, official, political subdivision, tribunal or
other instrumentality of any government, whether federal, state or local,
domestic or foreign.

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental Entity.

“Hazardous Materials” shall mean (a) petroleum and petroleum products,
radioactive materials, asbestos-containing materials, mold, urea formaldehyde
foam insulation, transformers or other equipment that contain polychlorinated
biphenyls and radon gas, (b) any other chemicals, materials or substances
defined as or included in the definition of “hazardous substances”, “hazardous
wastes”, “hazardous materials”, “extremely hazardous wastes”, “restricted
hazardous wastes”, “toxic substances”, “toxic pollutants”, “contaminants” or
“pollutants”, or words of similar import, under any applicable Environmental
Law, and (c) any other chemical, material or substance which is regulated by any
Environmental Law.

“Healthcare Laws” shall have the meaning set forth in Section 2.29 of this
Agreement.

“HIPAA” shall have the meaning set forth in Section 2.21(f) of this Agreement.

“HIPAA Commitments” shall have the meaning set forth in Section 2.23(b) of this
Agreement.

 

-65-

 



 

--------------------------------------------------------------------------------

 

 

“In-the-Money-Option” shall have the meaning set forth in Exhibit C to this
Agreement.

“Indemnified Party” shall mean a party entitled, or seeking to assert rights, to
indemnification under Article VII.

“Indemnifying Party” shall mean the party from whom indemnification is sought by
the Indemnified Party.

“Indemnifying Stockholders” shall have the meaning set forth in the first
paragraph of this Agreement.

“Information Statement” shall mean that certain Information Statement dated on
or about the date of this Agreement furnished by the Company to the Constituents
in connection with the special meeting of such Constituents.

“Initial Cumulative Price” shall have the meaning set forth in Exhibit C to this
Agreement.

“Intellectual Property” shall mean all:

(a)       patents, patent applications, patent disclosures and all related
continuation, continuation-in-part, divisional, reissue, reexamination, utility
model, certificate of invention and design patents, patent applications,
registrations and applications for registrations;

(b)       trademarks, service marks, trade dress, Internet domain names, logos,
trade names and corporate names and registrations and applications for
registration thereof;

(c)       copyrightable works, copyrights and registrations and applications for
registration thereof;

(d)       copyright, confidential information and trade secrets embodied in
computer software and documentation;

(e)       inventions, trade secrets and confidential business information,
whether patentable or nonpatentable and whether or not reduced to practice,
know-how, manufacturing and product processes and techniques, research and
development information, financial, marketing and business data, pricing and
cost information, business and marketing plans and customer and supplier lists
and information;

(f)        other proprietary rights relating to any of the foregoing (including
remedies against infringements thereof and rights of protection of interest
therein under the laws of all jurisdictions); and

 

(g)

copies and tangible embodiments thereof.

“Internal Systems” shall mean the internal computer systems of the Company that
are used in its and in connection with business or operations, including
computer hardware systems, software applications and embedded systems.

 

-66-

 



 

--------------------------------------------------------------------------------

 

 

“Key Employees” shall mean Don Good and Perry Snyder.

“Knowledge” of the Company shall mean the knowledge of the Key Employees and
officers of the Company, or information which any such individual should have
known based on his primary or supervisory responsibility for the matter at issue
with the Company after due inquiry. “Knowledge” of the Parent or the Merger Sub
shall mean the knowledge of Steve Plochocki, Paul Holt, Patrick Cline and
Timothy Eggena, or information which any such individual should have known based
on his primary or supervisory responsibility for the matter at issue with the
Parent or the Merger Sub after due inquiry.

“Law” means any federal, national, supranational, state, provincial, local or
similar statute, law, ordinance, regulation, rule, code, order, requirement or
rule of law (including common law).

“Lease” shall mean any lease or sublease pursuant to which the Company leases or
subleases from another party any real property.

“Leased Real Property” means the real property leased by the Company as tenant,
together with, to the extent leased by the Company, all buildings and other
structures, facilities or improvements currently located thereon, all fixtures,
systems, equipment and items of personal property of the Company attached or
appurtenant thereto and all easements, licenses, rights and appurtenances
relating to the foregoing.

“Legal Proceeding” shall mean any action, suit, proceeding, claim, arbitration
or investigation before any Governmental Entity or before any arbitrator or
mediator.

“Maryland Articles of Merger” shall mean the articles of merger or other
appropriate documents prepared and executed in accordance with Section 3-110 of
the MGCL in form and substance reasonably satisfactory to the Parties.

“Material Contract” shall have the meaning set forth in Section 2.14(a) of this
Agreement.

“Materials of Environmental Concern” shall mean any: pollutants, contaminants or
hazardous substances (as such terms are defined under CERCLA), pesticides (as
such term is defined under the Federal Insecticide, Fungicide and Rodenticide
Act), solid wastes and hazardous wastes (as such terms are defined under the
Resource Conservation and Recovery Act), chemicals, other hazardous, radioactive
or toxic materials, oil, petroleum and petroleum products (and fractions
thereof), or any other material (or article containing such material) listed or
subject to regulation under any law, statute, rule, regulation, order, Permit,
or directive due to its potential, directly or indirectly, to harm the
environment or the health of humans or other living beings.

“Maximum Allowable Closing Debt” shall have the meaning set forth in
Section 1.6(a)(ii) of this Agreement.

“Merger” shall mean the merger of the Company with and into the Merger Sub in
accordance with the terms of this Agreement.

 

-67-

 



 

--------------------------------------------------------------------------------

 

 

“Merger Sub” shall have the meaning set forth in the first paragraph of this
Agreement.

“MGCL” shall have the meaning set forth in Section 1.1 of this Agreement.

“Most Recent Balance Sheet” shall mean the unaudited balance sheet of the
Company as of the Most Recent Balance Sheet Date.

“Most Recent Balance Sheet Date” shall mean July 31, 2008.

“Net Debt” shall mean Debt minus any Cash as of the Closing, subject to such
other adjustments as may be specifically set forth on Section 1.6(d)(i) of the
Disclosure Schedule.

“NextGen” shall have the meaning set forth in the first paragraph of this
Agreement.

“Non-Executing Stockholders” shall mean those Constituents who are not also
Indemnifying Stockholders.

“Option” shall mean each option to purchase or acquire Company Shares.

“Option Termination Agreements” shall have the meaning set forth in Section
1.3(b)(ii) of this Agreement.

“Ordinary Course of Business” shall mean the ordinary course of business
consistent with recent past custom and practice (within the past 24 months)
(including with respect to frequency and amount).

“Parent” shall have the meaning set forth in the first paragraph of this
Agreement.

“Parent Shares” shall mean shares of common stock of Quality Systems, Inc.

“Parent Certificate” shall mean a certificate to the effect that each of the
conditions specified in Section 6.2 of this Agreement is satisfied in all
respects.

“Parent Material Adverse Effect” shall mean any material adverse change, event,
circumstance or development with respect to, or material adverse effect on, the
business, assets, liabilities, capitalization, condition (financial or other),
or results of operations of the Parent. For the avoidance of doubt, the Parties
agree that the terms “material,” “materially” or “materiality” as used in this
Agreement with an initial lower case “m” shall have their respective customary
and ordinary meanings, without regard to the meaning ascribed to Parent Material
Adverse Effect.

“Parties” or “Party” shall mean individually and collectively (as the case may
be) the Parent, NextGen, the Merger Sub, the Company and the Indemnifying
Stockholders.

“Payment Date” shall have the meaning set forth in Section 1.5(a) of this
Agreement.

“Payment Information” shall have the meaning set forth in Section 1.9(e) of this
Agreement.

 

-68-

 



 

--------------------------------------------------------------------------------

 

 

“Payment Information Certificate” shall have the meaning set forth in Section
1.9(e) of this Agreement.

“Per Hour Rate” shall mean a director’s or employee’s (as applicable) annual
total compensation (including salary and bonus) divided by 2,000 hours.

“Permits” shall mean all permits, licenses, registrations, certificates, orders,
approvals, franchises, variances and similar rights issued by or obtained from
any Governmental Entity (including those issued or required under Environmental
Laws and those relating to the occupancy or use of owned or leased real
property).

“Person” shall mean any natural person, corporation, limited liability company,
general or limited partnership, proprietorship, other business, non-profit or
charitable organization, trust, union, association (whether or not incorporated
in any jurisdiction), or any court, arbitration tribunal, administrative agency
or commission or other governmental or regulatory authority or agency.

“Post-Closing Net Income” shall mean the after-tax net income of the Surviving
Corporation (assuming an income tax rate of 40%) after the Closing, but
excluding any expenses which are also indemnifable Damages under Sections 1.6,
Section 1.8, Article VII or Article VIII; provided, however, that with respect
to clients and customers that are “Qualified Referrals” only 50% of the revenues
and expenses (including revenues and expenses associated with NextGen EMR and/or
PM licenses bundled into billing contracts) associated with such clients shall
be included in the calculation of “Post-Closing Net Income.” For purposes
hereof, Qualified Referrals shall mean clients and customers of Surviving
Corporation referred to Surviving Corporation by NextGen who have expressed an
interest in, and are financially capable of contracting for, revenue cycle
management services. For purposes of clarity, any payments of the Bonus Pool
shall be an expense to the Surviving Corporation for purposes of calculating
“Post-Closing Net Income.”

“Pro Rata Share” of any particular Indemnifying Stockholder shall mean the total
number of shares of Company Shares owned by such Indemnifying Stockholder
(calculated to include the Company Shares that would be owned by such
Indemnifying Stockholder as a result of the exercise of any Option) divided by
the total number of Company Shares owned by all of the Constituents (calculated
to include the Company Shares that would be owned by such Constituents as a
result of the exercise of any Option).

“Reasonable Best Efforts” shall mean best efforts, to the extent commercially
reasonable.

“Release” means disposing, discharging, injecting, spilling, leaking, leaching,
dumping, emitting, escaping, emptying, seeping, placing, appearing and the like
into or upon any land, building, surface, subsurface or water or air or
otherwise entering into the Environment.

“Releasees” shall have the meaning set forth in Section 1.12(a) of this
Agreement.

“Requisite Stockholder Approval” shall mean the adoption of this Agreement and
the approval of the Merger by a two-thirds vote of all the holders of Company
Shares entitled to vote on this Agreement and the Merger as set forth in Section
3-105(e) of the MGCL.

 

-69-

 



 

--------------------------------------------------------------------------------

 

 

“Response” shall mean a written response containing the information provided for
in Section 7.3(e) or Section 8.5(b)(v), as applicable.

“Revised Cumulative Price” shall have the meaning set forth in Exhibit C to this
Agreement.

“Rule” shall mean any constitution or statute or law or any judgment, decree,
injunction, order, ruling, ordinance or final regulation or rule of any
Governmental Entity, including, without limitation, those relating to
disclosure, usury, equal credit opportunity, equal employment, environment,
employee safety and health, fair credit reporting and anti-competitive
activities.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Security Interest” shall mean any mortgage, pledge, security interest,
encumbrance, charge or other lien (whether arising by contract or by operation
of law), other than (i) mechanic’s, materialmen’s, and similar liens, (ii) liens
arising under worker’s compensation, unemployment insurance, social security,
retirement, and similar legislation, (iii) liens for taxes not yet due and
payable, and (iv) liens on goods in transit incurred pursuant to documentary
letters of credit, in each case arising in the Ordinary Course of Business of
the Company and not material to the Company.

“Second Alternative Condition” shall have the meaning set forth in Section
1.9(b)(i) of this Agreement.

“Second Earnout Period” shall have the meaning set forth in Section 1.7(a)(ii)
of this Agreement.

“Second Earnout Period Payment” shall have the meaning set forth in Section
1.7(a)(ii) of this Agreement.

“Second Earnout Threshold” shall have the meaning set forth in Section
1.7(a)(ii) of this Agreement.

“SFAS” shall mean Statement of Financial Accounting Standards.

“Share Valuation Method” shall mean the valuation of the Parent Shares based
upon the average closing price of Parent’s common stock as reported by the
Nasdaq Global Select Market over the 45 trading days ending on the trading day
immediately prior to the Closing Date.

“Significant Person” shall mean a Person listed in Section 2.24 of the
Disclosure Schedule.

“Software” shall mean any of the software (including the documentation thereto)
owned by the Company and any software included with any of the Company’s
products and/or services or the Internal Systems.

 

-70-

 



 

--------------------------------------------------------------------------------

 

 

“Stockholder Representatives” shall have the meaning set forth in Section
1.14(a) of this Agreement.

“Stockholder Transmittal Letter” shall have the meaning set forth in Section
1.3(b)(i) this Agreement.

“Surviving Corporation” shall mean the Company following the Closing, as the
surviving corporation in the Merger.

“Target Net Debt” shall have the meaning set forth in Section 1.6(a)(i) of this
Agreement.

“Target Region” shall have the meaning set forth in Section 1.7(g)(ii) of this
Agreement.

“Target Working Capital” shall have the meaning set forth in Section 1.6(b)(i)
of this Agreement.

“Taxes” (including with correlative meaning “Tax” and “Taxable”) shall mean (a)
any and all taxes, and any and all other charges, fees, levies, duties,
deficiencies, customs or other similar assessments or liabilities in the nature
of a tax, including without limitation any income, gross receipts, ad valorem,
net worth, premium, value-added, alternative or add-on minimum, excise,
severance, stamp, occupation, windfall profits, real property, personal
property, assets, sales, use, capital stock, capital gains, documentary,
recapture, transfer, transfer gains, estimated, withholding, employment,
unemployment insurance, unemployment compensation, social security, business
license, business organization, environmental, workers compensation, payroll,
profits, license, lease, service, service use, gains, franchise and other taxes
imposed by any federal, state, local, or foreign Governmental Entity, (b) any
interest, fines, penalties, assessments, or additions resulting from,
attributable to, or incurred in connection with any items described in this
paragraph or any contest or dispute thereof, and (c) any items described in this
paragraph that are attributable to another person but that the Company is liable
to pay by law, by contract, or otherwise.

“Tax Returns” shall mean any and all reports, returns, declarations, statements,
forms, or other information required to be supplied to a Governmental Entity or
to any individual or entity in connection with Taxes and any associated
schedules, attachments, work papers or other information provided in connection
with such items, including any amendments, thereof.

“Third Party Action” shall mean any suit or proceeding by a person or entity
other than a Party for which indemnification may be sought by a Party under
Article VII.

“Total Share” of any particular Indemnifying Stockholder shall mean the total
number of shares of Company Shares owned by such Indemnifying Stockholder
(calculated to include the Company Shares that would be owned by such
Indemnifying Stockholder as a result of the exercise of any Option) divided by
the total number of Company Shares owned by all of the Indemnifying Stockholders
(calculated to include the Company Shares that would be owned by such
Indemnifying Stockholders as a result of the exercise of any Option).

“Trading Partners” shall have the meaning set forth in Section 2.29(c) of this
Agreement.

 

-71-

 



 

--------------------------------------------------------------------------------

 

 

“Warrant” shall mean each warrant or other contractual right to purchase or
acquire Company Shares, provided that Options shall not be considered Warrants.

ARTICLE XI

MISCELLANEOUS

11.1     Press Releases; Announcements; Confidentiality. The Parties have agreed
to the form of press release to be issued promptly after the Closing. The
Company agrees that it shall not issue any other press release or public
announcement or make any statement to third parties relating to the subject
matter of this Agreement (including disclosure of any terms of this Agreement)
without the prior written approval of the Parent.

11.2     No Third Party Beneficiaries. This Agreement shall not confer any
rights or remedies upon any person other than the Parties and their respective
successors and permitted assigns.

11.3     Entire Agreement. This Agreement (including the documents referred to
herein), constitutes the entire agreement among the Parties with respect to the
subject matter hereof, and supersedes any prior or contemporaneous
understandings, agreements or representations by or among the Parties, written
or oral, express or implied, which may have related to the subject matter hereof
in any way.

11.4     Succession and Assignment. This Agreement shall be binding upon and
inure to the benefit of the Parties named herein, the Constituents, and their
respective successors and permitted assigns. No Party may assign either this
Agreement or any of its rights, interests or obligations hereunder without the
prior written approval of the other Parties. QSI may assign to affiliated
parties as they exist now or in the future.

11.5     Counterparts and Facsimile Signature. This Agreement may be executed
simultaneously in two or more counterparts, each of which shall be deemed to be
an original copy of this Agreement and all of which together shall be deemed to
constitute one and the same agreement. The exchange of copies of this Agreement
and of signature pages by facsimile transmission shall constitute effective
execution and delivery of this Agreement as to the Parties and may be used in
lieu of the original Agreement and signature pages thereof for all purposes.

11.6     Headings. The section headings contained in this Agreement are inserted
for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.

11.7     Notices. All notices, requests, demands, claims, and other
communications hereunder shall be in writing. Any notice, request, demand, claim
or other communication hereunder shall be deemed duly delivered four business
days after it is sent by registered or certified mail, return receipt requested,
postage prepaid, or one business day after it is sent for next business day
delivery via a reputable nationwide overnight courier service, in each case to
the intended recipient as set forth below:

 

 

-72-

 



 

--------------------------------------------------------------------------------

 

 

 

If to the Company and the Indemnifying Stockholders:


Perry Snyder

2405 Velvet Ridge Dr.
Owings Mills, MD 21117
Telecopy: (443) 933-4292
Telephone: (717) 993-3882

 

And

 

Don Good

16 Heritage Farm Dr

New Freedom, PA 17349

Telecopy: (443) 933-4304
Telephone: (410) 363-4899

 

Copy to (which shall not constitute notice):

Whiteford, Taylor & Preston L.L.P.

Seven Saint Paul Street

Suite 1500

Baltimore, MD 21202

Attn: William M. Davidow, Esq.

Telecopy: (410) 223-4367

Telephone: (410) 347-8767

If to the Merger Sub or the Parent:

Quality Systems, Inc.

18111 Von Karman Avenue,
Suite 600

Irvine, California 92612

Attn: Chief Executive Officer

Telecopy: (949) 255-2610

Telephone: (949) 255-2600

Copy to (which shall not constitute notice):

Rutan & Tucker, LLP

611 Anton Boulevard, 14th Floor

Costa Mesa, California 92626

Attn: Thomas J. Crane

Telecopy (714) 546-9035

Telephone: (714) 641-5100

 

 

Any Party may give any notice, request, demand, claim or other communication
hereunder using any other means (including personal delivery, expedited courier,
messenger service, telecopy or ordinary mail) other than electronic mail, but no
such notice, request, demand, claim or other communication shall be deemed to
have been duly given unless and until it actually is received by the party for
whom it is intended. Any Party may change the address to which notices,
requests, demands, claims, and other communications hereunder are to be
delivered by giving the other Parties notice in the manner herein set forth.

 

11.8

Governing Law; Consent to Jurisdiction and Venue.

(a)       This Agreement shall be governed by and construed in accordance with
the MGCL, and as to all other matters (including the validity and applicability
of the arbitration provisions of this Agreement, the enforcement of any arbitral
award made hereunder and any other questions of arbitration law or procedure
arising hereunder) shall be governed by and construed in accordance with the
internal laws of the State of Maryland without giving effect to any choice or
conflict of law provision or rule (whether of the State of Maryland or any other

 

-73-

 



 

--------------------------------------------------------------------------------

 

 

jurisdiction) that would cause the application of laws of any jurisdictions
other than those of the State of Maryland.

(b)       Subject to Section 1.7(f) hereof, which the Parties intend to be the
sole and exclusive remedy with respect to disputes concerning Earnout Payments,
all actions and proceedings arising out of or relating to this Agreement will be
heard and determined in a Maryland court or a federal court sitting in
Baltimore, Maryland, and the Parties hereby irrevocably submit to the exclusive
jurisdiction of such courts in any such action or proceeding and irrevocably
waive the defense of an inconvenient forum to the maintenance of any such action
or proceeding. The Parties hereby consent to service of process by mail (in
accordance with Section 11.7) or any other manner permitted by law.

11.9     Amendments and Waivers. The Parties may mutually amend any provision of
this Agreement at any time prior to the Closing. No amendment of any provision
of this Agreement shall be valid unless the same shall be in writing and signed
by all of the Parties. No waiver of any right or remedy hereunder shall be valid
unless the same shall be in writing and signed by the Party giving such waiver.
No waiver by any Party with respect to any default, misrepresentation or breach
of warranty or covenant hereunder shall be deemed to extend to any prior or
subsequent default, misrepresentation or breach of warranty or covenant
hereunder or affect in any way any rights arising by virtue of any prior or
subsequent such occurrence.

11.10   Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. If the final judgment of a court of competent
jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the Parties agree that the court making the determination of
invalidity or unenforceability shall have the power to limit the term or
provision, to delete specific words or phrases, or to replace any invalid or
unenforceable term or provision with a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision, and this Agreement shall be enforceable as so
modified.

 

11.11

Construction.

(a)       The language used throughout this Agreement shall be deemed to be the
language chosen by the Parties to express their mutual intent, and no rule of
strict construction shall be applied against any Party.

(b)       All terms and words used in this Agreement, regardless of whether
singular or plural, or the gender in which they are used, shall be deemed to
include any other number and any other gender as the context may require.

(c)       Any reference to any federal, state, local or foreign statute or law
shall be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise.

(d)       Any reference herein to “including” shall be interpreted as “including
without limitation”.

 

-74-

 



 

--------------------------------------------------------------------------------

 

 

(e)       Any reference to any Article, Section or paragraph shall be deemed to
refer to an Article, Section or paragraph of this Agreement, unless the context
clearly indicates otherwise.

11.12   Attorneys’ Fees. In the event of any litigation or arbitration
proceeding arising out of any disputes under this Agreement, the prevailing
party shall be entitled to recover their costs and expenses including, without
limitation, reasonable attorneys’ fees. In the event the dispute is regarding an
amount or number, the term “prevailing party” as used in the immediately
preceding sentence shall be deemed to mean the party whose claimed number or
amount at the outset of such litigation or arbitration is nearest in value to
the number of amount as finally determined by the court in the event of
litigation (after the exhaustion, expiration or termination of all parties’
right to appeal) or by the arbitrator in the event of arbitration.

[Signature page follows]

 

-75-

 



 

--------------------------------------------------------------------------------

 

 

SIGNATURE PAGE TO AGREEMENT AND PLAN OF MERGER

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

QUALITY SYSTEMS, INC.

 

 

By:/s/ Steven Plochocki

 

Name:Steven Plochocki

 

Title:CEO

 

NEXTGEN HEALTHCARE INFORMATION SYSTEMS, INC.

 

 

By: /s/ Patrick Cline

 

Name:Patrick Cline

 

Title:President

 

RUTH MERGER SUB, INC.

 

 

By: /s/ Patrick Cline

 

Name:Patrick Cline

 

Title:President

 

 

PRACTICE MANAGEMENT PARTNERS, INC.

 

 

By:/s/ Donald S. Good

 

Name:Donald S. Good

 

Title:President

 

INDEMNIFYING STOCKHOLDERS:

 

 

/s/ Perry Snyder

PERRY SNYDER

 

 

/s/ Donald Good

DONALD GOOD

 

 

-76-

 



 

 